Exhibit 10.1

 

AMENDED AND RESTATED LOAN AGREEMENT

 

BY AND AMONG

 

LACLEDE GAS COMPANY,

 

THE BANKS PARTY HERETO

 

U.S. BANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT AND LEAD ARRANGER,

 

BANK HAPOALIM B. M.,

AS SYNDICATION AGENT

 

and

 

SOUTHWEST BANK OF ST. LOUIS,

AS DOCUMENTATION AGENT

 

September 10, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.   DEFINITIONS

   1

1.01     Definitions

   1

SECTION 2. THE LOANS

   8

2.01     Revolving Credit Commitments

   8

2.02     Method of Borrowing

   10

2.03     Notes

   11

2.04     Duration of Interest Periods and Selection of Interest Rates

   11

2.05     Interest Rates.

   11

2.06     Computation of Interest

   12

2.07     Fees

   12

2.08     Prepayments

   13

2.09     General Provisions as to Payments

   13

2.10     Funding Losses

   13

2.11     Basis for Determining Interest Rate Inadequate or Unfair

   13

2.12     Illegality

   14

2.13     Increased Cost

   14

2.14     Prime Loans Substituted for Affected LIBOR Loans

   15

2.15     Capital Adequacy

   15

2.16     Survival of Indemnities

   15

2.17     Discretion of Banks as to Manner of Funding

   15

2.18     Sharing of Payments

   15

2.19     Substitution of Bank

   16

2.20     Taxes

   16

SECTION 3.   PRECONDITIONS TO LOANS

   17

3.01     Initial Loans

   17

3.02     All Loans

   17

SECTION 4.   REPRESENTATIONS AND WARRANTIES

   18

4.01     Corporate Existence and Power

   18

4.02     Corporate Authorization

   18

4.03     Binding Effect

   18

4.04     Financial Statements

   18

4.05     Compliance With Other Instruments; None Burdensome

   19

4.06     Regulation U

   19

4.07     Investment Company Act of 1940; Public Utility Holding Company Act of
1935

   19

4.08     Investments

   19

4.09     No Default

   19

SECTION 5.   COVENANTS

   20

5.01     Affirmative Covenants of Borrower

   20

(a)     Information

   20

(b)     Corporate Existence

   20

 

1



--------------------------------------------------------------------------------

(c)     Compliance with Laws, Regulations, Etc

   20

(d)     Notices

   21

(e)     Insurance

   21

(f)     Further Assurances

   21

(g)     Financial Covenants

   22

5.02     Negative Covenants of Borrower

   22

(a)     Limitation on Liens

   22

(b)     Consolidation, Merger, Sale of Property, Etc

   22

(c)     Sale or Discount of Accounts

   22

(d)     Transactions with Affiliates

   22

(e)     Changes in Nature of Business

   23

(f)     Permitted Investments; Acquisitions

   23

(g)     Limitations on Restrictive Agreements

   23

5.03     Use of Proceeds

   23

SECTION 6.   EVENTS OF DEFAULT

   23

SECTION 7.   ADMINISTRATIVE AGENT

   25

7.01     Appointment

   25

7.02     Powers

   25

7.03     General Immunity

   25

7.04     No Responsibility for Loans, Recitals, etc.

   25

7.05     Right to Indemnity

   25

7.06     Action Upon Instructions of Required Banks

   26

7.07     Employment of Agents and Counsel

   26

7.08     Reliance on Documents; Counsel

   26

7.09     May Treat Payee as Owner

   26

7.10     Administrative Agent’s Reimbursement

   26

7.11     Rights as a Bank

   27

7.12     Independent Credit Decision

   27

7.13     Resignation of Administrative Agent

   27

7.14     Delivery of Documents

   27

7.15     Duration of Agency

   27

SECTION 8.   GENERAL

   28

8.01     No Waiver

   28

8.02     Right of Set-Off

   28

8.03     Cost and Expenses

   28

8.04     General Indemnity

   28

8.05     Notices

   29

8.06     Consent to Jurisdiction; Waiver of Jury Trial

   29

8.07     Governing Law

   30

8.08     Amendments and Waivers

   30

8.09     References; Headings for Convenience

   30

8.10     Successors and Assigns

   30

8.11     Notice Required by Section 432.047 R.S. Mo.; Entire Agreement

   32

8.12     Severability

   32

8.13     Counterparts

   32

8.14     Confidentiality

   32

8.15     Subsidiary Reference

   32

 

2



--------------------------------------------------------------------------------

Schedules

1.01

   Revolving Credit Commitments and Pro Rata Shares

2.02

   Authorized Individuals

Exhibits

A

   Form of Revolving Credit Note

B

   Form of Legal Opinion

C

   Form of Certificate

D

   Form of Assignment and Assumption Agreement

 

3



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is made and entered
into as of September 10, 2004, by and among LACLEDE GAS COMPANY, a Missouri
corporation (“Borrower”), the Banks from time to time party hereto, and U.S.
BANK NATIONAL ASSOCIATION, as Administrative Agent for the Banks; and has
reference to the following facts and circumstances:

 

A. Borrower, the Banks identified therein, and the Administrative Agent
previously entered into the Loan Agreement dated as of September 16, 2002, as
subsequently amended (the “Existing Loan Agreement”).

 

B. Borrower, the Banks and the Administrative Agent desire to amend and restate
the Existing Loan Agreement to provide Borrower with a five (5) year revolving
credit facility in the original aggregate amount of $285,000,000, with the
ability to increase the aggregate amount of such facility up to $300,000,000
upon, and subject to, the terms, provisions and conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, the Banks and the Administrative Agent hereby mutually covenant and
agree as follows:

 

SECTION 1. DEFINITIONS.

 

1.01 Definitions. In addition to the terms defined elsewhere in this Agreement
or in any Exhibit or Schedule hereto, when used in this Agreement, the following
terms shall have the following meanings (such meanings shall be equally
applicable to the singular and plural forms of the terms used, as the context
requires):

 

Acquisition shall mean any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any
Subsidiary directly or indirectly (a) acquires all or substantially all of the
assets comprising one or more business units of any other Person at a purchase
price of $5,000,000 or more, whether through purchase of assets, merger or
otherwise or (b) acquires (in one transaction or as the most recent transaction
in a series of transactions) at least (i) a majority (in number of votes) of the
stock and/or other securities of a corporation having ordinary voting power for
the election of directors (other than stock and/or other securities having such
power only by reason of the happening of a contingency), (ii) a majority (by
percentage of voting power) of the outstanding partnership interests of a
partnership, (iii) a majority (by percentage of voting power) of the outstanding
membership interests of a limited liability company or (iv) a majority of the
ownership interests in any organization or entity other than a corporation,
partnership or limited liability company.

 

Adjusted Prime Rate shall mean the Prime Rate plus the Applicable Prime Margin.
The Adjusted Prime Rate shall be adjusted automatically on and as of the
effective date of any change in the Prime Rate and/or the Applicable Prime
Margin.

 

Administrative Agent shall mean U.S. Bank National Association in its capacity
as administrative agent for the Banks under this Agreement and certain of the
other Transaction Documents and its successors in such capacity.

 

Affected Bank shall have the meaning ascribed thereto in Section 2.19.

 

Affiliate shall mean any Person (a) which directly or indirectly through one or
more intermediaries controls, is controlled by or is under common control with
another Person, (b) which directly or indirectly through one or more
intermediaries beneficially owns or holds or has the power to direct the voting
power of Fifteen Percent (15%) or more of any class of capital stock or other
equity interests of another Person, or (c) which has Fifteen Percent (15%) or
more of any class of its capital stock or other equity interests beneficially
owned or held, directly or indirectly, by another Person. For purposes of this
definition, “control” shall mean the power to direct the management and policies
of a Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.



--------------------------------------------------------------------------------

Applicable Commitment Fee Rate, Applicable LIBOR Margin, and Applicable Prime
Margin shall mean the annual rate shown in the applicable column below based on
the Applicable Rating Level:

 

If the Applicable Rating Level is, then

--------------------------------------------------------------------------------

   Applicable
Commitment
Fee Rate is


--------------------------------------------------------------------------------

    Applicable
LIBOR
Margin is


--------------------------------------------------------------------------------

    Applicable
Prime
Margin is


--------------------------------------------------------------------------------

    Utilization
Premium


--------------------------------------------------------------------------------

 

³ A/A2

   0.100 %   0.500 %   0 %   0.125 %

³ A-/A3

   0.125 %   0.625 %   0 %   0.125 %

³ BBB+/Baa1

   0.150 %   0.750 %   0 %   0.125 %

³ BBB/Baa2

   0.175 %   0.875 %   0 %   0.125 %

³ BBB-/Baa3

   0.200 %   1.000 %   0 %   0.125 %

< BBB-/Baa3

   0.250 %   1.250 %   0 %   0.250 %

 

Applicable Rating Level shall mean, at any time, the then applicable credit
ratings by S&P and Moody’s of Borrower’s long-term senior unsecured debt, or if
there are no such applicable credit ratings of Borrower’s long-term senior
unsecured debt, then Applicable Rating Level shall mean one rating level below
the then applicable credit ratings by S&P and Moody’s of Borrower’s long-term
senior secured debt. Notwithstanding the foregoing, (i) if there is a difference
of one level in such credit ratings, then the higher of such credit ratings
shall be used to determine the Applicable Rating Level, and (ii) if there is a
difference of more than one level in such credit ratings, then the rating one
level higher than the lower of such credit ratings shall be used to determine
the Applicable Rating Level. Any change in the Applicable LIBOR Margin and the
Applicable Prime Margin shall be effective on the date on which S&P or Moody’s,
as the case may be, announces any change in any rating that results in a change
in the Applicable Rating Level. The Applicable LIBOR Margin and the Applicable
Prime Margin shall increase by an amount equal to the Utilization Premium (the
“Utilization Premium”) set forth above during any period (and for only such
period) in which Usage is more than Thirty Three and 33/100 Percent (33.33%).

 

Assignee shall have the meaning ascribed thereto in Section 8.10(c).

 

Authorized Individuals shall have the meaning ascribed thereto in Section
2.02(e).

 

Bank shall mean each bank from time to time party to this Agreement and its
successors and permitted assigns; and Banks shall mean all of the Banks.

 

Borrower’s Obligations shall mean any and all present and future indebtedness
(principal, interest, fees, collection costs and expenses, attorneys’ fees and
other amounts), liabilities and obligations (including, without limitation,
indemnity obligations) of Borrower to the Administrative Agent and/or any Bank
evidenced by or arising under or in respect of this Agreement, any Note and/or
any other Transaction Document.

 

Capitalized Lease shall mean any lease of property, whether real and/or
personal, by a Person as lessee which in accordance with GAAP is required to be
capitalized on the balance sheet of such Person.

 

- 2 -



--------------------------------------------------------------------------------

Capitalized Lease Obligations of any Person shall mean, as of the date of any
determination thereof, the amount at which the aggregate rental obligations due
and to become due under all Capitalized Leases under which such Person is a
lessee would be reflected as a liability on a balance sheet of such Person in
accordance with GAAP.

 

Change of Control Event shall mean each and every issue, sale, transfer or other
disposition, directly or indirectly, of shares of capital stock (a) of Parent
which, after giving effect thereto, results in any Person and/or any Affiliate
of such Person legally or beneficially owning or controlling in the aggregate
more than Twenty Percent (20%) (by number of votes) of the Voting Stock of
Parent; or (b) of Borrower which, after giving effect thereto, results in Parent
legally or beneficially owning or controlling in the aggregate less than One
Hundred Percent (100%) (by number of votes) of the Voting Stock of Borrower.

 

Consolidated Capitalization shall mean, as of the date of any determination
thereof, the sum of Consolidated Debt as of such day plus Consolidated Net Worth
as of such day, all determined on a consolidated basis and in accordance with
GAAP.

 

Consolidated Capitalization Ratio shall mean, as of the date of any
determination thereof, the ratio (expressed as a percentage) of Consolidated
Debt as of such day to Consolidated Capitalization as of such day, all
determined on a consolidated basis and in accordance with GAAP.

 

Consolidated Debt shall mean, as of the date of any determination thereof, all
Debt of Borrower and its Subsidiaries as of such date, determined on a
consolidated basis and in accordance with GAAP.

 

Consolidated EBITDA shall mean, for the period in question, the sum of (a)
Consolidated Net Income during such period plus (b) to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense during such period, plus (ii) all provisions for any Federal, state,
local and/or foreign income taxes made by Borrower and its Subsidiaries during
such period (whether paid or deferred), plus (iii) all depreciation and
amortization expenses of Borrower and its Subsidiaries during such period, plus
(iv) any extraordinary losses during such period plus (v) any losses from the
sale or other disposition of property other than in the ordinary course of
business during such period minus (c) to the extent added in determining such
Consolidated Net Income, the sum of (i) any extraordinary gains during such
period plus (ii) any gains from the sale or other disposition of property other
than in the ordinary course of business during such period, all determined on a
consolidated basis and in accordance with GAAP.

 

Consolidated Interest Coverage Ratio shall mean, for the period in question, the
ratio of (a) Consolidated EBITDA during such period to (b) Consolidated Interest
Expense during such period, all determined on a consolidated basis and in
accordance with GAAP.

 

Consolidated Interest Expense shall mean, for the period in question, without
duplication, all gross interest expense of Borrower and its Subsidiaries
(including, without limitation, all commissions, discounts and/or related
amortization and other fees and charges owed by Borrower and its Subsidiaries
with respect to letters of credit, the net costs associated with interest swap
obligations of Borrower and its Subsidiaries, capitalized interest expense, the
interest portion of Capitalized Lease Obligations and the interest portion of
any deferred payment obligation) during such period, all determined on a
consolidated basis and in accordance with GAAP.

 

Consolidated Net Income shall mean the after-tax net income (or loss) of
Borrower and its Subsidiaries for the period in question, determined on a
consolidated basis and in accordance with GAAP.

 

Consolidated Net Worth shall mean, as of the date of any determination thereof,
the amount of the capital stock accounts (net of treasury stock, at cost) of
Borrower and its Subsidiaries as of such date plus (or minus in the case of a
deficit) the surplus and retained earnings of Borrower and its Subsidiaries as
of such date, all determined on a consolidated basis and in accordance with
GAAP.

 

- 3 -



--------------------------------------------------------------------------------

Debt of any Person shall mean, as of the date of determination thereof, the sum
of (a) all indebtedness, liabilities and/or obligations of such Person for
borrowed money or which have been incurred in connection with the purchase or
other acquisition of property (other than unsecured trade accounts payable
incurred in the ordinary course of business) plus (b) all Capitalized Lease
Obligations of such Person plus (c) the aggregate undrawn face amount of all
letters of credit and/or surety bonds issued for the account and/or upon the
application of such Person together with all unreimbursed drawings with respect
thereto plus (d) all Guarantees by such Person of Debt of others.

 

Default shall mean any event or condition the occurrence of which would, with
the lapse of time or the giving of notice or both, become an Event of Default.

 

Domestic Business Day shall mean any day except a Saturday, Sunday or legal
holiday observed in the United States by the Administrative Agent or any Bank.

 

Eurodollar Business Day shall mean any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

Event of Default shall have the meaning ascribed thereto in Section 6.

 

Fed Funds Rate shall mean, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/10,000 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Fed Funds Rate for such day shall be such rate on such transactions on
the next preceding Domestic Business Day as so published on the next succeeding
Domestic Business Day and (ii) if no such rate is so published on such next
succeeding Domestic Business Day, the Fed Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined in good faith by the Administrative Agent.

 

GAAP shall mean, at any time, generally accepted accounting principles at such
time in the United States, including the effect of SAS 71 relative to regulated
entities.

 

Granting Bank shall have the meaning ascribed thereto in Section 8.10(e).

 

Guarantee by any Person shall mean any obligation (other than endorsements of
negotiable instruments for deposit or collection in the ordinary course of
business), contingent or otherwise, of such Person guaranteeing, or in effect
guaranteeing, any indebtedness, liability, dividend or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, all obligations incurred through an
agreement, contingent or otherwise, by such Person: (a) to purchase such
indebtedness or obligation or any property constituting security therefor, (b)
to advance or supply funds (i) for the purchase or payment of such indebtedness
or obligation, (ii) to maintain working capital or other balance sheet condition
or otherwise to advance or make available funds for the purchase or payment of
such indebtedness or obligation, (iii) to lease property or to purchase
securities or other property or services primarily for the purpose of assuring
the owner of such indebtedness or obligation of the ability of the primary
obligor to make payment of the indebtedness or obligation or (iv) otherwise to
assure the owner of the indebtedness or obligation of the primary obligor
against loss in respect thereof. For the purposes of all computations made under
this Agreement, a Guarantee in respect of any Debt shall be deemed to be Debt
equal to the then outstanding principal amount of such Debt which has been
guaranteed or such lesser amount to which the maximum exposure of the guarantor
shall have been specifically limited. Guarantee when used as a verb shall have a
correlative meaning.

 

Indemnified Liabilities shall have the meaning ascribed thereto in Section 8.04.

 

Indemnitees shall have the meaning ascribed thereto in Section 8.04.

 

- 4 -



--------------------------------------------------------------------------------

Interest Period shall mean with respect to each LIBOR Loan: (a) initially, the
period commencing on the date of such Loan and ending 7 days or 1, 2, 3 or 6
months thereafter (or such other period agreed upon in writing by Borrower and
each Bank), as Borrower may elect in the applicable Notice of Borrowing; and (b)
thereafter, each period commencing on the last day of the immediately preceding
Interest Period applicable to such Loan and ending 7 days or 1, 2, 3 or 6 months
thereafter (or such other period agreed upon in writing by Borrower and each
Bank), as Borrower may elect pursuant to Section 2.04(a); provided that: (c)
subject to clauses (d) and (e) below, any Interest Period which would otherwise
end on a day which is not a Eurodollar Business Day shall be extended to the
next succeeding Eurodollar Business Day unless such Eurodollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the immediately preceding Eurodollar Business Day; (d) subject to clause (e)
below, any Interest Period (other than an Interest Period of 7 days) which
begins on the last Eurodollar Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and (e) no Interest Period may extend beyond the last day of the
Revolving Credit Period.

 

Investment shall mean any investment (including, without limitation, any loan or
advance) of Borrower or any Subsidiary in or to any Person, whether payment
therefor is made in cash or capital stock or other equity interests of Borrower
or any Subsidiary, and whether such investment is by acquisition of stock or
other equity interests or Indebtedness, or by loan, advance, transfer of
property out of the ordinary course of business, capital contribution, equity or
profit sharing interest, extension of credit on terms other than those normal in
the ordinary course of business or otherwise.

 

LIBOR Base Rate shall mean, with respect to the applicable Interest Period, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available or (b)
if the LIBOR Index Rate is not available, the average (rounded upward, if
necessary, to the next higher 1/10,000 of 1%) of the respective rates per annum
of interest at which deposits in U.S. Dollars are offered to U.S. Bank in the
London interbank market by two (2) Eurodollar dealers of recognized standing,
selected by U.S. Bank in its sole discretion, at or about 11:00 a.m. (London
time) on the date two (2) Eurodollar Business Days before the first day of such
Interest Period, for delivery on the first day of the applicable Interest Period
for a number of days comparable to the number of days in such Interest Period
and in an amount approximately equal to the principal amount of the LIBOR Loan
to which such Interest Period is to apply.

 

LIBOR Index Rate shall mean, with respect to the applicable Interest Period, a
rate per annum (rounded upwards, if necessary, to the next higher 1/10,000 of
1%) equal to the British Bankers’ Association interest settlement rates for U.S.
Dollar deposits for such Interest Period as of 11:00 a.m. (London time) on the
day two (2) Eurodollar Business Days before the first day of such Interest
Period as published by Bloomberg Financial Services, Dow Jones Market Service,
Telerate, Reuters or any other service from time to time used by U.S. Bank.

 

LIBOR Loan shall mean any Loan bearing interest based on the LIBOR Rate.

 

LIBOR Rate shall mean (a) the quotient of the (i) LIBOR Base Rate divided by
(ii) one minus the applicable LIBOR Reserve Percentage plus (b) the Applicable
LIBOR Margin. The LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the Applicable LIBOR Margin and/or the LIBOR
Reserve Percentage.

 

LIBOR Reserve Percentage shall mean for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by The Board of Governors
of the Federal Reserve System (or any successor), for determining the maximum
reserve requirement (including, without limitation, any basic, supplemental,
emergency, special or marginal reserves) with respect to “Eurocurrency
liabilities” as defined in Regulation D or with respect to any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined, whether or not any Bank has any Eurocurrency
liabilities subject to such reserve requirement at such time. LIBOR Loans shall
be deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without the benefit of any credits for
proration, exceptions or offsets which may be available from time to time to any
Bank. The LIBOR Rate shall be adjusted automatically on and as of the effective
date of any change in the LIBOR Reserve Percentage.

 

- 5 -



--------------------------------------------------------------------------------

Lien shall mean any interest in any property securing an obligation owed to, or
a claim by, a Person other than the owner of the property, whether such interest
is based on common law, statute or contract, including, without limitation, any
security interest, mortgage, deed of trust, pledge, hypothecation, judgment lien
or other lien or encumbrance of any kind or nature whatsoever, any conditional
sale or trust receipt, any lease, consignment or bailment for security purposes
and any Capitalized Lease.

 

Loan and Loans shall have the meanings ascribed thereto in Section 2.01(a).

 

Material Adverse Effect shall mean (a) a material adverse effect on the
properties, assets, liabilities, business, operations, prospects, income or
condition (financial or otherwise) of Borrower and its Subsidiaries taken as a
whole, (b) material impairment of Borrower’s ability to perform any of its
obligations under this Agreement, any Note, and/or any other Transaction
Document or (c) material impairment of the enforceability of the rights of, or
benefits available to, the Administrative Agent or any Bank under this
Agreement, any Note and/or any other Transaction Document.

 

Moody’s shall mean Moody’s Investors Service, Inc.

 

Notes shall have the meaning ascribed thereto in Section 2.03(a).

 

Notice of Borrowing shall have the meaning ascribed thereto in Section 2.02(a).

 

Parent shall mean The Laclede Group, Inc., a Missouri corporation.

 

Participant shall have the meaning ascribed thereto in Section 8.10(b).

 

Permitted Investment shall mean any Investment or Acquisition, or any
expenditure or any incurrence of any liability to make any expenditure for an
Investment or Acquisition, other than (a) any Investment or Acquisition the
result of which would be to change substantially the nature of the business
engaged in by Borrower and its Subsidiaries, (b) any Investment that is in the
nature of a hostile or contested Acquisition, and (c) any Investment that would
result in a Default or Event of Default; provided, that it is expressly agreed
that all Investments under Borrower’s gas supply risk management program are
Permitted Investments.

 

Permitted Liens shall mean all Liens except (a) Liens on the accounts receivable
of Borrower and its Subsidiaries generated from the sale of natural gas, and (b)
Liens on the natural gas inventory of Borrower and its Subsidiaries; provided,
however, that all Liens under Borrower’s Mortgage and Deed of Trust dated as of
February 1, 1945, as supplemented, are Permitted Liens.

 

Person shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, other entity of any kind or government
(whether national, Federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).

 

Prime Loan shall mean any Loan bearing interest based on the Adjusted Prime
Rate.

 

Prime Rate shall mean the interest rate announced from time to time by U.S. Bank
as its “prime rate” (which rate shall fluctuate as and when said prime rate
shall change). Borrower acknowledges that such “prime rate” is a reference rate
and does not necessarily represent the lowest or best rate offered by U.S. Bank
or any Bank to its customers.

 

- 6 -



--------------------------------------------------------------------------------

Pro Rata Share shall mean for the item at issue, with respect to each Bank, a
fraction (expressed as a percentage), the numerator of which is the portion of
such item owned or held by such Bank and the denominator of which is the total
amount of such item owned or held by all of the Banks. For example, (a) if the
amount of the Revolving Credit Commitment of a Bank is $1,000,000.00 and the
total amount of the Revolving Credit Commitments of all of the Banks is
$5,000,000.00, such Bank’s Pro Rata Share of the Revolving Credit Commitments
would be 20% and (b) if the original principal amount of a Loan is $5,000,000.00
and the portion of such Loan made by one Bank is $500,000.00, such Bank’s Pro
Rata Share of such Loan would be 10%. As of the date of this Agreement, the Pro
Rata Shares of the Banks with respect to the Revolving Credit Commitments and
the Loans are as set forth on Schedule 1.01 attached hereto and incorporated
herein by reference.

 

PUHCA shall have the meaning ascribed thereto in Section 4.07.

 

Purchasing Bank and Purchasing Banks shall have the respective meanings ascribed
thereto in Section 2.19.

 

Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as amended.

 

Regulatory Change shall have the meaning ascribed thereto in Section 2.12.

 

Required Banks shall mean at any time Banks having at least Fifty One Percent
(51%) of the aggregate amount of Loans then outstanding or, if no Loans are then
outstanding, at least Fifty One Percent (51%) of the total Revolving Credit
Commitments of all of the Banks.

 

Revolving Credit Commitment shall mean, subject to (a) any reduction of the
Revolving Credit Commitments pursuant to Section 2.01(c), (b) any increase in
the Revolving Credit Commitments pursuant to Section 2.01(d) and (c) assignments
of the Revolving Credit Commitments by the Banks to the extent permitted by
Section 8.10, with respect to each Bank the amount set forth opposite such
Bank’s name on Schedule 1.01 attached hereto and incorporated herein by
reference.

 

Revolving Credit Period shall mean the period commencing on the date of this
Agreement and ending September 10, 2009; provided, however, that the Revolving
Credit Period shall end on the date the Revolving Credit Commitment is
terminated pursuant to Section 6 or otherwise.

 

S&P shall mean Standard and Poor’s Ratings Group.

 

SPC shall have the meaning ascribed thereto in Section 8.10(e).

 

Subsidiary shall mean any corporation or other entity of which more than Fifty
Percent (50%) of the issued and outstanding capital stock or other equity
interests entitled to vote for the election of directors or persons performing
similar functions (other than by reason of default in the payment of dividends
or other distributions) is at the time owned directly or indirectly by Borrower
and/or any Subsidiary.

 

Transaction Documents shall mean this Agreement, the Notes and any and all other
agreements, documents and instruments heretofore, now or hereafter delivered to
the Administrative Agent or any Bank with respect to or in connection with or
pursuant to this Agreement, any Loans made hereunder or any of the other
Borrower’s Obligations, and executed by or on behalf of Borrower, all as the
same may from time to time be amended, modified, extended, renewed or restated.

 

U.S. Bank shall mean U.S. Bank National Association, in its individual corporate
capacity as a Bank hereunder and not as the Administrative Agent hereunder.

 

- 7 -



--------------------------------------------------------------------------------

Usage shall mean, for any date, the percentage equivalent of a fraction, the
numerator of which is the aggregate principal amount of Loans outstanding on
such date and the denominator of which is the aggregate amount of the Revolving
Credit Commitments on such date; provided that if for any reason any Loans
remain outstanding following the termination of the Revolving Credit
Commitments, Usage will be deemed to be more than Thirty Three and 33/100
Percent (33.33%).

 

Voting Stock shall mean, with respect to any corporation or other entity, any
shares of stock or other equity interests of such corporation or other entity
whose holders are entitled under ordinary circumstances to vote for the election
of directors (or Persons performing similar functions) of such corporation or
other entity (irrespective of whether at the time stock or other equity
interests of any other class or classes shall have or might have voting power by
reason of the happening of any contingency).

 

SECTION 2. THE LOANS.

 

2.01 Revolving Credit Commitments.

 

(a) Subject to the terms and conditions set forth in this Agreement and so long
as no Default or Event of Default has occurred and is continuing, during the
Revolving Credit Period, each Bank severally agrees to make such loans to
Borrower (individually, a “Loan” and collectively, the “Loans”) as Borrower may
from time to time request pursuant to Section 2.02. Each Loan under this Section
2.01(a) which is a Prime Loan shall be for an aggregate principal amount of at
least $50,000.00 or any larger multiple of $10,000.00. Each Loan under this
Section 2.01(a) which is a LIBOR Loan shall be for an aggregate principal amount
of at least $2,500,000.00 or any larger multiple of $500,000.00. The aggregate
principal amount of Loans which each Bank shall be required to have outstanding
under this Agreement as of any date shall not exceed the amount of such Bank’s
Revolving Credit Commitment; provided, however, that in no event shall (i) the
aggregate principal amount of all Loans outstanding as of any date exceed the
total Revolving Credit Commitments of all of the Banks as of such date or (ii)
the aggregate principal amount of all outstanding Loans made by any Bank exceed
such Bank’s Pro Rata Share of the aggregate principal amount of all outstanding
Loans. Each Loan under this Section 2.01 shall be made from the several Banks
ratably in proportion to their respective Pro Rata Shares. Within the foregoing
limits, Borrower may borrow under this Section 2.01(a), prepay under Section
2.08 and reborrow at any time during the Revolving Credit Period under this
Section 2.01(a). All Loans not paid prior to the last day of the Revolving
Credit Period, together with all accrued and unpaid interest thereon and all
fees and other amounts owing by Borrower to the Administrative Agent and/or any
Bank with respect thereto, shall be due and payable on the last day of the
Revolving Credit Period. The failure of any Bank to make any Loan required under
this Agreement shall not release any other Bank from its obligation to make
Loans as provided herein.

 

(b) If the total Revolving Credit Commitments of all of the Banks on any date
should be less than the aggregate principal amount of Loans outstanding on such
date, whether as a result of Borrower’s election to decrease the amount of the
Revolving Credit Commitments of the Banks pursuant to Section 2.01(c) or
otherwise, Borrower shall be automatically required (without demand or notice of
any kind by the Administrative Agent or any Bank, all of which are hereby
expressly waived by Borrower) to immediately repay the Loans in an amount
sufficient to reduce the aggregate principal amount of outstanding Loans to an
amount equal to or less than the total Revolving Credit Commitments of all of
the Banks.

 

(c) Borrower may, upon one (1) Domestic Business Days’ prior written notice to
the Administrative Agent and each Bank, terminate entirely at any time, or
proportionately reduce from time to time on a pro rata basis among the Banks
based on their respective Pro Rata Shares by an aggregate amount of
$5,000,000.00 or any larger multiple of $1,000,000.00 the unused portions of the
Revolving Credit Commitments; provided, however, that (i) at no time shall the
Revolving Credit Commitments be reduced to a figure less than the aggregate
principal amount of outstanding Loans, (ii) at no time shall the Revolving
Credit Commitments be reduced to a figure greater than zero but less than
$50,000,000.00 and (iii) any such termination or reduction shall be permanent
and Borrower shall have no right to thereafter reinstate or increase, as the
case may be, the Revolving Credit Commitment of any Bank.

 

- 8 -



--------------------------------------------------------------------------------

(d) So long as no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the right from time to time upon not less than
thirty (30) days’ prior written notice to the Administrative Agent to increase
the amount of the total Revolving Credit Commitments; provided that:

 

(i) no Bank shall have any obligation to increase its Revolving Credit
Commitment;

 

(ii) Borrower shall only be permitted to request such an increase on three (3)
separate occasions within any twelve-month period;

 

(iii) each such requested increase shall be in a minimum principal amount of
$5,000,000.00;

 

(iv) in no event shall the Revolving Credit Commitments be increased to an
aggregate amount greater than $300,000,000.00;

 

(v) contemporaneously with requesting each such increase, Borrower certifies to
the Administrative Agent and each Bank in writing that immediately before and
immediately after giving effect to such increase (A) Borrower is in compliance
with all of the terms, provisions, covenants and conditions contained in this
Agreement and the other Transaction Documents and (B) no Default or Event of
Default has occurred and is continuing;

 

(vi) any increase in the Revolving Credit Commitments which is accomplished by
increasing the Revolving Credit Commitment of any Bank or Banks who are at the
time of such increase party to this Agreement (which Bank or Banks shall consent
to such increase in their sole and absolute discretion) shall be accomplished as
follows: (A) this Agreement will be amended by Borrower, the Administrative
Agent and those Bank(s) whose Revolving Credit Commitment(s) is or are being
increased (but without any requirement that the consent of any other Bank be
obtained) to reflect the revised Revolving Credit Commitments of each Bank, (B)
the Administrative Agent will deliver an updated Schedule 1.01 to Borrower and
each Bank reflecting the revised Revolving Credit Commitments and Pro Rata
Shares of each Bank, (C) the outstanding Loans will be reallocated on the
effective date of such increase among the Banks in accordance with their revised
Pro Rata Shares (and the Banks agree to make all payments and adjustments
necessary to effect the reallocation and Borrower shall pay any and all costs
required pursuant to Section 2.10 in connection with such reallocation as if
such reallocation were a repayment) and (D) Borrower will deliver new Note(s) to
the Bank or Banks whose Revolving Credit Commitment(s) is or are being increased
reflecting the revised Revolving Credit Commitments of such Bank(s);

 

(vii) any increase in the Revolving Credit Commitments which is accomplished by
addition of a new Bank under this Agreement shall be accomplished as follows:
(A) such new Bank shall be subject to the consent of the Administrative Agent
and Borrower, which consent shall not be unreasonably withheld, (B) this
Agreement will be amended by Borrower, the Administrative Agent and such new
Bank (but without any requirement that the consent of any other Bank be
obtained) to reflect the addition of such new Bank as a Bank hereunder, (C) the
Administrative Agent will deliver an updated Schedule 1.01 to Borrower and each
Bank reflecting the revised Revolving Credit Commitments and Pro Rata Shares of
each Bank, (D) the outstanding Loans will be reallocated on the effective date
of such increase among the Banks in accordance with their revised Pro Rata
Shares (and the Banks agree to make all payments and adjustments necessary to
effect the reallocation and Borrower shall pay any and all costs required
pursuant to Section 2.10 in connection with such reallocation as if such
reallocation were a repayment) and (E) Borrower will deliver a Note to such new
Bank; and

 

(viii) notwithstanding anything to the contrary contained in this Agreement,
upon any termination or reduction of the Revolving Credit Commitments by
Borrower pursuant to Section 2.01(c), Borrower shall no longer have the option
to request an increase in the Revolving Credit Commitments pursuant to this
Section 2.01(d).

 

- 9 -



--------------------------------------------------------------------------------

2.02 Method of Borrowing.

 

(a) Borrower shall give notice (each, a “Notice of Borrowing”) to the
Administrative Agent by 10:00 a.m. (Central time) on the Domestic Business Day
of each Prime Loan to be made to Borrower, and by 10:00 a.m. (Central time) at
least three (3) Eurodollar Business Days before each LIBOR Loan to be made to
Borrower, specifying: (i) the date of such Loan, which shall be a Domestic
Business Day during the Revolving Credit Period in the case of a Prime Loan and
a Eurodollar Business Day during the Revolving Credit Period in the case of a
LIBOR Loan; (ii) the aggregate principal amount of such Loan; (iii) whether such
Loan is to be a Prime Loan or a LIBOR Loan; and (iv) in the case of a LIBOR
Loan, the duration of the initial Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period.

 

(b) Upon receipt of a Notice of Borrowing given to it, the Administrative Agent
shall notify each Bank by 11:00 a.m. (Central time) on the date of receipt of
such Notice of Borrowing by the Administrative Agent (which must be a Domestic
Business Day) of the contents thereof and of such Bank’s Pro Rata Share of such
Loan. A Notice of Borrowing shall not be revocable by Borrower.

 

(c) Not later than 1:00 p.m. (Central time) on the date of each Loan, each Bank
shall (except as provided in subsection (d) of this Section) make available its
Pro Rata Share of such Loan, in Federal or other funds immediately available in
St. Louis, Missouri, to the Administrative Agent at its address specified in or
pursuant to Section 8.05. Unless the Administrative Agent determines that any
applicable condition specified in Section 3 has not been satisfied, the
Administrative Agent will make the funds so received from the Banks available to
Borrower immediately thereafter at the Administrative Agent’s aforesaid address
by crediting such funds to a demand deposit account of Borrower at U.S. Bank
specified by Borrower (or such other account mutually agreed upon in writing
between the Administrative Agent and Borrower). The Administrative Agent shall
not be required to make any amount available to Borrower hereunder except to the
extent the Administrative Agent shall have received such amounts from the Banks
as set forth herein, provided, however, that unless the Administrative Agent
shall have been notified by a Bank prior to the time a Loan is to be made
hereunder that such Bank does not intend to make its Pro Rata Share of such Loan
available to the Administrative Agent, the Administrative Agent may assume that
such Bank has made such Pro Rata Share available to the Administrative Agent
prior to such time, and the Administrative Agent may in reliance upon such
assumption make available to Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Bank and the Administrative Agent has made such amount available to
Borrower, the Administrative Agent shall be entitled to receive such amount from
such Bank forthwith upon its demand, together with interest thereon in respect
of each day during the period from and including the date such amount was made
available to Borrower to but excluding the date the Administrative Agent
recovers such amount from such Bank at an annual rate equal to the Fed Funds
Rate.

 

(d) If any Bank makes a new Loan to Borrower under this Agreement on a day on
which Borrower is required to or has elected to repay all or any part of an
outstanding Loan to Borrower from such Bank, such Bank shall apply the proceeds
of its new Loan to make such repayment and only an amount equal to the
difference (if any) between the amount being borrowed and the amount being
repaid shall be made available by such Bank to the Administrative Agent as
provided in subsection (c) of this Section, or remitted by Borrower to the
Administrative Agent as provided in Section 2.09, as the case may be.

 

(e) Borrower hereby irrevocably authorizes the Administrative Agent to rely on
telephonic, telegraphic, telecopy, telex or written instructions of any person
identifying himself or herself as one of the individuals listed on Schedule 2.02
attached hereto (or any other individual from time to time authorized to act on
behalf of Borrower pursuant to a resolution adopted by the Board of Directors of
Borrower and certified by the Secretary of Borrower and delivered to the
Administrative Agent) (the “Authorized Individuals”) with respect to any request
to make a Loan or a repayment hereunder, and on any signature which the
Administrative Agent believes to be genuine, and Borrower shall be bound thereby
in the same manner as if such individual were actually authorized or such
signature were genuine. Borrower also hereby agrees to defend and indemnify the

 

- 10 -



--------------------------------------------------------------------------------

Administrative Agent and each Bank and hold the Administrative Agent and each
Bank harmless from and against any and all claims, demands, damages,
liabilities, losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) relating to or arising out of or in
connection with the acceptance of instructions for making Loans or repayments
under this Agreement.

 

2.03 Notes.

 

(a) The Loans of each Bank to Borrower shall be evidenced by a Revolving Credit
Note of Borrower payable to the order of such Bank in a principal amount equal
to the amount of such Bank’s Revolving Credit Commitment, each of which
Revolving Credit Notes shall be in substantially the form of Exhibit A attached
hereto and incorporated herein by reference (with appropriate insertions)
(collectively, as the same may from time to time be amended, modified, extended,
renewed, restated or replaced (including, without limitation, any Revolving
Credit Note issued in full or partial replacement of an existing Revolving
Credit Note as a result of an assignment by a Bank), the “Notes”).

 

(b) Each Bank shall record in its books and records the date, amount, type and
Interest Period (if any) of each Loan made by it to Borrower and the date and
amount of each payment of principal and/or interest made by Borrower with
respect thereto; provided, however, that the obligation of Borrower to repay
each Loan made by a Bank to Borrower under this Agreement shall be absolute and
unconditional, notwithstanding any failure of such Bank to make any such
recordation or any mistake by such Bank in connection with any such recordation.
The books and records of each Bank showing the account between such Bank and
Borrower shall be conclusive evidence of the items set forth therein in the
absence of manifest error.

 

2.04 Duration of Interest Periods and Selection of Interest Rates.

 

(a) The duration of the initial Interest Period for each LIBOR Loan shall be as
specified in the applicable Notice of Borrowing. Borrower shall elect the
duration of each subsequent Interest Period applicable to such LIBOR Loan and
the interest rate to be applicable during such subsequent Interest Period (and
Borrower shall have the option (i) in the case of any Prime Loan, to elect that
such Prime Loan become a LIBOR Loan and the Interest Period to be applicable
thereto, and (ii) in the case of any LIBOR Loan, to elect that such LIBOR Loan
become a Prime Loan), by giving notice of such election to the Administrative
Agent by 10:00 a.m. (Central time) on the Domestic Business Day of, in the case
of the election of the Adjusted Prime Rate, and by 10:00 a.m. (Central time) at
least three (3) Eurodollar Business Days before, in the case of the election of
the LIBOR Rate, the end of the immediately preceding Interest Period applicable
thereto, if any; provided, however, that notwithstanding the foregoing, in
addition to and without limiting the rights and remedies of the Administrative
Agent and the Banks under Section 6 hereof, so long as any Default or Event of
Default under this Agreement has occurred and is continuing, Borrower shall not
be permitted to renew any LIBOR Loan as a LIBOR Loan or to convert any Prime
Loan into a LIBOR Loan. Upon receipt of any such notice given by Borrower to the
Administrative Agent under this Section 2.04, the Administrative Agent shall
notify each Bank by 11:00 a.m. (Central time) on the date of receipt of such
notice (which must be a Domestic Business Day) of the contents thereof. If the
Administrative Agent does not receive a notice of election for a Loan pursuant
to this Section 2.04(a) within the applicable time limits specified herein,
Borrower shall be deemed to have elected to pay such Loan in whole pursuant to
Section 2.09 on the last day of the current Interest Period with respect thereto
and to reborrow the principal amount of such Loan on such date as a Prime Loan.

 

(b) Borrower may not have outstanding and the Banks shall not be obligated to
make more than eight (8) LIBOR Loans at any one time.

 

2.05 Interest Rates.

 

(a) So long as no Event of Default under this Agreement has occurred and is
continuing, each Prime Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Prime Loan is made until it
becomes due, at a rate per annum equal to the Adjusted Prime Rate. So long as
any Event of

 

- 11 -



--------------------------------------------------------------------------------

Default under this Agreement has occurred and is continuing, each Prime Loan
shall bear interest on the outstanding principal amount thereof, for each day
from the date such Prime Loan is made until it becomes due, at a rate per annum
equal to Two Percent (2%) over and above the Adjusted Prime Rate. Such interest
shall be payable monthly in arrears on the last day of each month commencing on
the first such date after such Prime Loan is made, and at the maturity of the
Notes (whether by reason of acceleration or otherwise). From and after the
maturity of the Notes, whether by reason of acceleration or otherwise, each
Prime Loan shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to Two Percent (2%) over and above the Adjusted Prime Rate.

 

(b) So long as no Event of Default under this Agreement has occurred and is
continuing, each LIBOR Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period applicable thereto at a rate per annum
equal to the applicable LIBOR Rate. So long as any Event of Default under this
Agreement has occurred and is continuing, each LIBOR Loan shall bear interest on
the outstanding principal amount thereof for each Interest Period applicable
thereto at a rate per annum equal to Two Percent (2%) over and above the
applicable LIBOR Rate. Interest shall be payable for each Interest Period on the
last day thereof, unless the duration of such Interest Period exceeds three (3)
months, in which case such interest shall be payable at the end of the first
three (3) months of such Interest Period and on the last day of such Interest
Period, and at the maturity of the Notes (whether by reason of acceleration or
otherwise). From and after the maturity of the Notes, whether by reason of
acceleration or otherwise, each LIBOR Loan shall bear interest, payable on
demand, for each day until paid, at a rate per annum equal to Two Percent (2%)
over and above the higher of (i) the LIBOR Rate for the immediately preceding
Interest Period applicable to such LIBOR Loan or (ii) the Adjusted Prime Rate.

 

(c) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and its determination thereof shall be conclusive in the
absence of manifest error.

 

2.06 Computation of Interest. Interest on Prime Loans hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Interest on
LIBOR Loans shall be computed on the basis of a year of 360 days and paid for
the actual number of days elapsed, calculated as to each Interest Period from
and including the first day thereof to but excluding the last day thereof.

 

2.07 Fees.

 

(a) From and including the date of this Agreement to but excluding the last day
of the Revolving Credit Period, Borrower shall pay to the Administrative Agent
for the account of each Bank a nonrefundable facility fee on the Revolving
Credit Commitment of such Bank at the Applicable Commitment Fee Rate. Said
facility fee shall be (i) calculated on a daily basis, (ii) payable quarterly in
arrears on each March 31, June 30, September 30 and December 31 during the
Revolving Credit Period commencing September 30, 2004, and on the last day of
the Revolving Credit Period and (iii) calculated on an actual day, 360-day year
basis.

 

(b) Borrower hereby agrees to pay the Administrative Agent for the account of
the Banks certain upfront fees in the amounts and on the dates set forth in a
letter from Borrower to the Administrative Agent and the Banks dated the date of
this Agreement, as the same may from time to time be amended, modified,
extended, renewed or restated.

 

(c) Borrower hereby agrees to pay the Administrative Agent for its own account
certain fees in the amounts and on the dates set forth in a letter agreement
between Borrower and the Administrative Agent dated August 16, 2004, as the same
may from time to time be amended, modified, extended, renewed or restated.

 

- 12 -



--------------------------------------------------------------------------------

2.08 Prepayments.

 

(a) Borrower may, upon notice to the Administrative Agent specifying that it is
paying the Prime Loans, pay without penalty or premium the Prime Loans in whole
at any time or in part from time to time, by paying the principal amount to be
paid. Each such optional payment shall be applied to pay the Prime Loans of the
several Banks in proportion to their respective Pro Rata Shares.

 

(b) Borrower may, upon at least three (3) Eurodollar Business Days’ notice to
the Administrative Agent specifying that it is paying the LIBOR Loans, pay the
LIBOR Loans to which a given Interest Period applies, in whole, or in part in
amounts aggregating $2,500,000.00 or any larger multiple of $500,000.00, by
paying the principal amount to be paid together with all accrued and unpaid
interest thereon to and including the date of payment and any funding losses and
other amounts payable under Section 2.10; provided, however, that in no event
may Borrower make a partial payment of LIBOR Loans which results in the total
outstanding LIBOR Loans with respect to which a given Interest Period applies
being greater than $0.00 but less than $2,500,000.00. Each such optional payment
shall be applied to pay the LIBOR Loans of the several Banks in proportion to
their respective Pro Rata Shares.

 

(c) Upon receipt of a notice of payment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s Pro Rata Share of such payment and such notice shall not
thereafter be revocable by Borrower.

 

2.09 General Provisions as to Payments. Borrower shall make each payment of
principal of, and interest on, the Loans and of fees and all other amounts
payable by Borrower under this Agreement, not later than 12:00 noon (Central
time) on the date when due and payable, without condition or deduction for any
counterclaim, defense, recoupment or setoff, in Federal or other funds
immediately available in St. Louis, Missouri, to the Administrative Agent at its
address referred to in Section 8.05. All payments received by the Administrative
Agent after 12:00 noon (Central time) shall be deemed to have been received by
the Administrative Agent on the next succeeding Domestic Business Day. The
Administrative Agent will distribute to each Bank in immediately available funds
its Pro Rata Share of each such payment received by the Administrative Agent for
the account of the Banks by 2:00 p.m. (Central time) on the day of receipt of
such payment by the Administrative Agent if such payment is received by the
Administrative Agent from Borrower by 12:00 noon (Central time) on such day or
by 12:00 noon (Central time) on the next succeeding Domestic Business Day if
such payment is received by the Administrative Agent from Borrower after 12:00
noon (Central time) on such day. Any such payment owed by the Administrative
Agent to any Bank which is not paid within the applicable time period shall bear
interest until paid (payable by the Administrative Agent) at the Fed Funds Rate.
Whenever any payment of principal of, or interest on, the Loans or of fees shall
be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon, at the then applicable rate, shall be payable for such
extended time.

 

2.10 Funding Losses. Notwithstanding any provision contained in this Agreement
to the contrary, (a) if Borrower makes any payment of principal with respect to
any LIBOR Loan (pursuant to Sections 2 or 6 or otherwise) on any day other than
the last day of the Interest Period applicable thereto, or if Borrower fails to
borrow or pay any LIBOR Loan after notice has been given by Borrower to the
Administrative Agent in accordance with Section 2.02, 2.04, 2.08 or otherwise,
Borrower shall reimburse each Bank on demand for any resulting losses and
expenses incurred by it, including, without limitation, any losses incurred in
obtaining, liquidating or employing deposits from third parties but excluding
any loss of margin for the period after any such payment, provided that such
Bank shall have delivered to Borrower a certificate setting forth in reasonable
detail the calculation of the amount of such losses and expenses, which
calculation shall be conclusive in the absence of manifest error.

 

2.11 Basis for Determining Interest Rate Inadequate or Unfair. If with respect
to any Interest Period: (a) deposits in U.S. Dollars (in the applicable amounts)
are not being offered to any Bank in the relevant market for such Interest
Period, or (b) any Bank determines in good faith that the LIBOR Rate as
determined pursuant to the definition thereof will not adequately and fairly
reflect the cost to such Bank of maintaining or funding the

 

- 13 -



--------------------------------------------------------------------------------

LIBOR Loans for such Interest Period, such Bank shall forthwith give notice
thereof to the Administrative Agent and Borrower which notice shall set forth in
detail the basis for such notice, whereupon until such Bank notifies the
Administrative Agent and Borrower that the circumstances giving rise to such
suspension no longer exist, (i) the LIBOR Rate shall not be available to
Borrower as an interest rate option on any Loans made by such Bank and (ii) all
of the then outstanding LIBOR Loans made by such Bank shall automatically
convert to Prime Loans on the last day of the then current Interest Period
applicable to each such LIBOR Loan. Interest accrued on each such LIBOR Loan
prior to any such conversion shall be due and payable on the date of such
conversion.

 

2.12 Illegality. If, after the date of this Agreement, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental or regulatory
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank with any request or directive
(whether or not having the force of law) of any such governmental or regulatory
authority, central bank or comparable agency (a “Regulatory Change”) shall make
it unlawful or impossible for any Bank to make, maintain or fund its LIBOR Loans
to Borrower, such Bank shall forthwith give notice thereof to the Administrative
Agent and Borrower. Upon receipt of such notice, Borrower shall convert all of
its then outstanding LIBOR Loans from such Bank on either (a) the last day of
the then current Interest Period applicable to such LIBOR Loan if such Bank may
lawfully continue to maintain and fund such LIBOR Loan to such day or (b)
immediately if such Bank may not lawfully continue to fund and maintain such
LIBOR Loan to such day, to a Prime Loan in an equal principal amount. Interest
accrued on each such LIBOR Loan prior to any such conversion shall be due and
payable on the date of such conversion together with any funding losses and
other amounts due under Section 2.10.

 

2.13 Increased Cost.

 

(a) If (i) Regulation D or (ii) a Regulatory Change: (A) shall subject any Bank
to any tax, duty or other charge with respect to its LIBOR Loans, its Note or
its obligation to make LIBOR Loans, or shall change the basis of taxation of
payments to any Bank of the principal of or interest on its LIBOR Loans or any
other amounts due under this Agreement in respect of its LIBOR Loans or its
obligation to make LIBOR Loans (except for taxes on or changes in the rate of
tax on the overall net income of such Bank); or (B) shall impose, modify or deem
applicable any reserve (including, without limitation, any reserve imposed by
the Board of Governors of the Federal Reserve System), special deposit, capital
or similar requirement against assets of, deposits with or for the account of,
or credit extended or committed to be extended by, any Bank or shall, with
respect to any Bank impose, modify or deem applicable any other condition
affecting such Bank’s LIBOR Loans, such Bank’s Note or such Bank’s obligation to
make LIBOR Loans; and the result of any of the foregoing is to increase the cost
to (or in the case of Regulation D, to impose a cost on or increase the cost to)
such Bank of making or maintaining any LIBOR Loan, or to reduce the amount of
any sum received or receivable by such Bank under this Agreement or under its
Note with respect thereto, by an amount deemed by such Bank to be material, and
if such Bank is not otherwise fully compensated for such increase in cost or
reduction in amount received or receivable by virtue of the inclusion of the
reference to “LIBOR Reserve Percentage” in the calculation of the LIBOR Rate,
then upon notice by such Bank to the Administrative Agent and Borrower, which
notice shall set forth such Bank’s supporting calculations and the details of
the Regulatory Change, Borrower shall pay such Bank, as additional interest,
such additional amount or amounts as will compensate such Bank for such
increased cost or reduction. The determination by any Bank under this Section of
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error. In determining such amount or amounts, the
Banks may use any reasonable averaging and attribution methods.

 

(b) If any Bank demands compensation under Section 2.13(a) above, Borrower may
at any time, upon at least three (3) Eurodollar Business Day’s prior notice to
such Bank, convert its then outstanding LIBOR Loans to Prime Loans in an equal
principal amount. Interest accrued on each such LIBOR Loan prior to any such
conversion shall be due and payable on the date of such conversion together with
any funding losses and other amounts due under Section 2.10 and this Section
2.13.

 

- 14 -



--------------------------------------------------------------------------------

2.14 Prime Loans Substituted for Affected LIBOR Loans. If notice has been given
by a Bank pursuant to Sections 2.11 or 2.12 or by Borrower pursuant to Section
2.13 requiring LIBOR Loans of any Bank to be repaid, then, unless and until such
Bank notifies the Administrative Agent and Borrower that the circumstances
giving rise to such repayment no longer apply, all Loans which would otherwise
be made by such Bank to Borrower as LIBOR Loans shall be made instead as Prime
Loans. Such Bank shall promptly notify the Administrative Agent and Borrower if
and when the circumstances giving rise to such repayment no longer apply.

 

2.15 Capital Adequacy. If, after the date of this Agreement, any Bank shall have
determined in good faith that a Regulatory Change has occurred which has or will
have the effect of reducing the rate of return on such Bank’s capital in respect
of its obligations hereunder to a level below that which such Bank could have
achieved but for such adoption, change or compliance (taking into consideration
such Bank’s policies with respect to capital adequacy), then from time to time
Borrower shall pay to such Bank upon demand such additional amount or amounts as
will compensate such Bank for such reduction. All determinations made in good
faith by such Bank of the additional amount or amounts required to compensate
such Bank in respect of the foregoing shall be conclusive in the absence of
manifest error. In determining such amount or amounts, such Bank may use any
reasonable averaging and attribution methods.

 

2.16 Survival of Indemnities. All indemnities and all provisions relating to
reimbursement to the Banks of amounts sufficient to protect the yield to the
Banks with respect to the Loans, including, without limitation, Sections 2.10,
2.13 and 2.15 hereof, shall survive the payment of the Notes and the other
Borrower’s Obligations and the expiration or termination of this Agreement.
Notwithstanding the foregoing, if any Bank fails to notify Borrower of any event
which would entitle such Bank to compensation pursuant to Sections 2.10, 2.13
and/or 2.15 hereof within one hundred eighty (180) days after such Bank obtains
knowledge of such event, then such Bank shall not be entitled to any
compensation from Borrower for any loss, expense, increased cost and/or
reduction of return arising from such event.

 

2.17 Discretion of Banks as to Manner of Funding. Notwithstanding any provision
contained in this Agreement to the contrary, each Bank shall be entitled to fund
and maintain its funding of all or any part of its LIBOR Loans in any manner it
elects, it being understood, however, that for purposes of this Agreement all
determinations hereunder (including, without limitation, the determination of
each Bank’s funding losses and expenses under Section 2.10) shall be made as if
such Bank had actually funded and maintained each LIBOR Loan through the
purchase of deposits having a maturity corresponding to the maturity of the
applicable Interest Period relating to the applicable LIBOR Loan and bearing an
interest rate equal to the applicable LIBOR Base Rate.

 

2.18 Sharing of Payments. The Banks agree among themselves that, in the event
that any Bank shall directly or indirectly obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, banker’s
lien or counterclaim, through the realization, collection, sale or liquidation
of any collateral or otherwise) on account of or in respect of any of the Loans
or any of the other Borrower’s Obligations in excess of its Pro Rata Share of
all such payments, such Bank shall immediately purchase from the other Banks
participations in the Loans or other Borrower’s Obligations owed to such other
Banks in such amounts, and make such other adjustments from time to time, as
shall be equitable to the end that the Banks share such payment ratably in
accordance with their respective Pro Rata Shares of the outstanding Loans and
other Borrower’s Obligations. The Banks further agree among themselves that if
any such excess payment to a Bank shall be rescinded or must otherwise be
restored, the other Banks which shall have shared the benefit of such payment
shall, by repurchase of participation theretofore sold, or otherwise, return its
share of that benefit to the Bank whose payment shall have been rescinded or
otherwise restored. Borrower agrees that any Banks so purchasing a participation
in the Loans or other Borrower’s Obligations to the other Banks may exercise all
rights of set-off, banker’s lien and/or counterclaim as fully as if such Banks
were a holder of such Loan or other Borrower’s Obligations in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law any Bank receives a secured claim in lieu of a set-off to which this Section
2.18 would apply, such Banks shall, to the extent practicable, exercise their
rights in respect of such secured claim in a manner consistent with the rights
of the Banks entitled under this Section 2.18 to share in the benefits of any
recovery of such secured claim.

 

- 15 -



--------------------------------------------------------------------------------

2.19 Substitution of Bank. If (a) the obligation of any Bank to make LIBOR Loans
has been suspended pursuant to Section 2.11 or (b) any Bank has demanded
compensation under Sections 2.13 and/or 2.15 (in each case, an “Affected Bank”),
Borrower shall have the right, with the assistance of the Administrative Agent,
to seek a mutually satisfactory substitute bank or banks (which may be one or
more of the Banks) (the “Purchasing Bank” or “Purchasing Banks”) to purchase the
Note and assume the Revolving Credit Commitment of such Affected Bank. The
Affected Bank shall be obligated to sell its Note and assign its Revolving
Credit Commitment to such Purchasing Bank or Purchasing Banks within fifteen
(15) days after receiving notice from Borrower requiring it to do so, at an
aggregate price equal to the outstanding principal amount of such Note plus
unpaid interest accrued thereon up to but excluding the date of sale plus the
amount of any compensation that would be due to the Affected Bank under Section
2.10 if Borrower had prepaid the outstanding LIBOR Loans of the Affected Bank on
the date of such sale. In connection with any such sale, and as a condition
thereof, Borrower shall pay to the Affected Bank the sum of (a) all fees accrued
for its account under this Agreement to but excluding the date of such sale, and
(b) any additional compensation accrued for its account under Sections 2.13
and/or 2.15 to but excluding said date. Upon such sale, (a) the Purchasing Bank
or Purchasing Banks shall assume the Affected Bank’s Revolving Credit Commitment
and the Affected Bank shall be released from its obligations under this
Agreement to a corresponding extent and (b) the Affected Bank, as assignor, such
Purchasing Bank, as assignee, Borrower and the Administrative Agent shall enter
into an Assignment and Assumption Agreement in accordance with Section 8.10(c),
whereupon such Purchasing Bank shall be a Bank party to this Agreement, shall be
deemed to be an Assignee under this Agreement and shall have all the rights and
obligations of a Bank with a Revolving Credit Commitment in an amount equal to
the Revolving Credit Commitment of the Affected Bank. In connection with any
assignment pursuant to this Section, Borrower shall pay to the Administrative
Agent the administrative fee of $3,500.00 for processing such assignment
referred to in Section 8.10(c). Upon the consummation of any sale pursuant to
this Section 2.19, the Affected Bank, the Administrative Agent and Borrower
shall make appropriate arrangements so that, if required, each Purchasing Bank
receives a new Note.

 

2.20 Taxes.

 

(a) Any and all payments by Borrower to or for the account of any Bank or the
Administrative Agent under any Transaction Document shall be made free and clear
of and without deduction for any and all present or future taxes, duties,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Bank and the Administrative
Agent, taxes imposed on or measured by its net income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable under any Transaction Document to any Bank or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.20(a)) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deduction of Taxes been made, (ii) Borrower
shall make such deductions, (iii) Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) Borrower shall furnish to the Administrative Agent (who shall
forward the same to the applicable Bank), at its address referred to in Section
8.05, the original or a certified copy of a receipt evidencing payment thereof.

 

(b) In addition, Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made under any of the Transaction Documents
or from the execution or delivery of, or otherwise with respect to, any of the
Transaction Documents (hereinafter referred to as “Other Taxes”).

 

- 16 -



--------------------------------------------------------------------------------

(c) Borrower agrees to indemnify each Bank and the Administrative Agent for the
full amount of Taxes or Other Taxes, respectively (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 2.20), paid by such Bank or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within fifteen (15) days from the date such
Bank or the Administrative Agent (as the case may be) makes demand therefor,
accompanied by a certificate of such Bank or the Administrative Agent (as the
case may be) setting forth in reasonable detail its computation of the amount or
amounts to be paid to it hereunder.

 

(d) The provisions of this Section 2.20 shall survive any expiration or
termination of this Agreement and the payment of the Notes and the other
Borrower’s Obligations.

 

SECTION 3. PRECONDITIONS TO LOANS.

 

3.01 Initial Loans. Notwithstanding any provision contained in this Agreement to
the contrary, no Bank shall have any obligation to make the initial Loan(s)
under this Agreement unless the Administrative Agent shall have first received:

 

(a) this Agreement and the Notes, each executed by a duly authorized officer of
Borrower;

 

(b) a copy of resolutions of the Board of Directors of Borrower, duly adopted,
which authorize the execution, delivery and performance of this Agreement, the
Notes and the other Transaction Documents, certified by the Secretary of
Borrower;

 

(c) a copy of the Articles of Incorporation of Borrower, including any
amendments thereto, certified by the Secretary of Borrower;

 

(d) a copy of the Bylaws of Borrower, including any amendments thereto,
certified by the Secretary of Borrower;

 

(e) an incumbency certificate, executed by the Secretary of Borrower, which
shall identify by name and title and bear the signatures of all of the officers
of Borrower executing any of the Transaction Documents;

 

(f) a certificate of corporate good standing of Borrower issued by the Secretary
of State of the State of Missouri;

 

(g) an opinion of General Counsel of Borrower in the form attached hereto as
Exhibit B;

 

(h) the Notice of Borrowing required by Section 2.02;

 

(i) evidence satisfactory to the Administrative Agent that the Existing Loan
Agreement has been terminated and any existing indebtedness of Borrower
thereunder has been paid in full (or will be paid in full with the proceeds of
the initial Loan(s) under this Agreement);

 

(j) a letter (which must be in form and substance satisfactory to the Agent and
each Bank) executed by Borrower with respect to the payment of certain upfront
fees to the Banks; and

 

(k) such other agreements, documents, instruments and certificates as the
Administrative Agent or any Bank may reasonably request.

 

3.02 All Loans. Notwithstanding any provision contained in this Agreement to the
contrary, no Bank shall have any obligation to make any Loan under this
Agreement unless:

 

(a) the Administrative Agent shall have received a Notice of Borrowing for such
Loan as required by Section 2.02;

 

- 17 -



--------------------------------------------------------------------------------

(b) both immediately before and immediately after giving effect to such Loan, no
Default or Event of Default under this Agreement shall have occurred and be
continuing; and

 

(c) all of the representations and warranties made by Borrower in this Agreement
and/or in any other Transaction Document shall be true and correct in all
material respects on and as of the date of such Loan as if made on and as of the
date of such Loan (and for purposes of this Section 3.02(c), the representations
and warranties made by Borrower in Section 4.04 shall be deemed to refer to the
most recent financial statements of Borrower made available to the Banks
pursuant to Section 5.01(a)).

 

Each request for a Loan by Borrower under this Agreement shall be deemed to be a
representation and warranty by Borrower on the date of such Loan as to the facts
specified in clauses (b) and (c) of this Section 3.02.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES.

 

Borrower hereby represents and warrants to the Administrative Agent and each
Bank that:

 

4.01 Corporate Existence and Power. Borrower: (a) is duly incorporated, validly
existing and in good standing under the laws of the State of Missouri; (b) has
all requisite corporate powers required to carry on its business as now
conducted; (c) has all requisite governmental and regulatory licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except such licenses, authorizations, consents and approvals the
failure to have could not reasonably be expected to have a Material Adverse
Effect; and (d) is qualified to transact business as a foreign corporation in,
and is in good standing under the laws of, all states in which it is required by
applicable law to maintain such qualification and good standing except for those
states in which the failure to qualify or maintain good standing could not
reasonably be expected to have a Material Adverse Effect.

 

4.02 Corporate Authorization. The execution, delivery and performance by
Borrower of this Agreement, the Notes and the other Transaction Documents are
within the corporate powers of Borrower and have been duly authorized by all
necessary corporate and other action on the part of Borrower.

 

4.03 Binding Effect. This Agreement, the Notes and the other Transaction
Documents have been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

4.04 Financial Statements. Borrower has made available to the Administrative
Agent and each Bank the following financial statements: (a) consolidated balance
sheets and statements of income, retained earnings and cash flows of Borrower
and its Subsidiaries as of and for the fiscal year of Borrower ended September
30, 2003, all certified by Borrower’s independent certified public accountants,
which financial statements have been prepared in accordance with GAAP
consistently applied; and (b) unaudited consolidated balance sheets and
statements of income, retained earnings and cash flows of Borrower and its
Subsidiaries as of and for the fiscal quarter of Borrower ended June 30, 2004,
certified by the chief financial officer of Borrower as being true, correct and
complete in all material respects and as being prepared in accordance with GAAP
consistently applied. Borrower further represents and warrants to the
Administrative Agent and each Bank that (a) said balance sheets and their
accompanying notes (if any) fairly present the condition of Borrower and its
Subsidiaries as of the dates thereof, (b) there has been no material adverse
change in the condition or operation, financial or otherwise, of Borrower and
its Subsidiaries taken as a whole since June 30, 2004, and (c) neither Borrower
nor any of its Subsidiaries had any direct or contingent liabilities which were
not disclosed on said financial statements or the notes thereto (to the extent
such disclosure is required by GAAP).

 

- 18 -



--------------------------------------------------------------------------------

4.05 Compliance With Other Instruments; None Burdensome. None of the execution
and delivery by Borrower of the Transaction Documents, the performance by
Borrower of its obligations under the Transaction Documents or the borrowing
and/or repayment of Loans by Borrower under this Agreement will conflict with,
or result in a breach of the terms, conditions or provisions of, or constitute a
default under or result in any violation of, any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on Borrower, any of the
provisions of the Articles of Incorporation or Bylaws of Borrower or any of the
provisions of any indenture, agreement, document, instrument or undertaking to
which Borrower is a party or subject, or by which Borrower or any property or
assets of Borrower is bound, or result in the creation or imposition of any
security interest, lien or encumbrance on any of the property or assets of
Borrower pursuant to the terms of any such indenture, agreement, document,
instrument or undertaking. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by,
any governmental, regulatory, administrative or public body, instrumentality,
authority, agency or official, or any subdivision thereof, or any other Person
is required to authorize, or is required in connection with, (a) the execution,
delivery or performance of, or the legality, validity, binding effect or
enforceability of, any of the Transaction Documents and/or (b) the borrowing
and/or repayment of Loans by Borrower under this Agreement.

 

4.06 Regulation U. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of The
Board of Governors of the Federal Reserve System, as amended) and no part of the
proceeds of any Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately (a) to purchase or carry margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock, or to refund or repay indebtedness originally incurred for such purpose
or (b) for any purpose which entails a violation of, or which is inconsistent
with, the provisions of any of the Regulations of The Board of Governors of the
Federal Reserve System, including, without limitation, Regulations U, T or X
thereof, as amended. If requested by the Administrative Agent or any Bank,
Borrower shall furnish to the Administrative Agent and each Bank a statement in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U.

 

4.07 Investment Company Act of 1940; Public Utility Holding Company Act of 1935.
Borrower is not an “investment company” as that term is defined in, and is not
otherwise subject to regulation under, the Investment Company Act of 1940, as
amended. Borrower is not (a) a “holding company”, or an “affiliate” or a
“subsidiary company” of a registered “holding company”, as those terms are
defined in the Public Utility Holding Company Act of 1935, as amended (“PUHCA”)
or (b) subject to regulation under PUHCA, other than as a subsidiary of an
exempt holding company under PUHCA.

 

4.08 Investments. Since the date of this Agreement neither Borrower nor any
Subsidiary has made any Investments other than Permitted Investments.

 

4.09 No Default. No Default or Event of Default under this Agreement has
occurred and is continuing. There is no existing default or event of default
under or with respect to any indenture, contract, agreement, lease or other
instrument to which Borrower is a party or by which any property or assets of
Borrower is bound or affected, a default under which could reasonably be
expected to have a Material Adverse Effect. Borrower has and is in full
compliance with and in good standing with respect to all governmental permits,
licenses, certificates, consents and franchises necessary to continue to conduct
its business as previously conducted by it and to own or lease and operate its
properties and assets as now owned or leased by it, the failure to have or
noncompliance with which could reasonably be expected to have a Material Adverse
Effect. Borrower is not in violation of any applicable statute, law, rule,
regulation or ordinance of the United States of America, of any state, city,
town, municipality, county or of any other jurisdiction, or of any agency
thereof, a violation of which could reasonably be expected to have a Material
Adverse Effect.

 

- 19 -



--------------------------------------------------------------------------------

SECTION 5. COVENANTS.

 

5.01 Affirmative Covenants of Borrower. Borrower covenants and agrees that, so
long as (a) any Bank has any obligation to make any Loan under this Agreement,
and/or (b) any of Borrower’s Obligations remain unpaid:

 

(a) Information Borrower will make available, deliver or cause to be delivered
to the Administrative Agent with sufficient copies for each Bank:

 

(i) within ninety (90) days after the end of each fiscal year of Borrower: (A) a
consolidated balance sheet of Borrower and its Subsidiaries as of the end of
such fiscal year and the related consolidated statements of income, retained
earnings and cash flows for such fiscal year, setting forth in each case, in
comparative form, the figures for the previous fiscal year, all such financial
statements to be prepared in accordance with GAAP consistently applied and
reported on by and accompanied by the unqualified opinion of independent
certified public accountants selected by Borrower and reasonably acceptable to
the Required Banks; provided, however, that making available to the
Administrative Agent copies of the Annual Report on Form 10-K of Borrower for
such fiscal year filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this Section 5.01(a)(i);

 

(ii) within forty five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of Borrower, a consolidated balance sheet of
Borrower and its Subsidiaries as of the end of such fiscal quarter and the
related consolidated statements of income, retained earnings and cash flows for
such fiscal quarter and for the portion of Borrower’s fiscal year ended at the
end of such fiscal quarter, setting forth in each case in comparative form, the
figures for the corresponding fiscal quarter and the corresponding portion of
Borrower’s previous fiscal year, all in reasonable detail and satisfactory in
form to the Required Banks and certified (subject to normal year-end adjustments
and absence of footnote disclosures) as to fairness of presentation, consistency
and compliance with GAAP by the chief financial officer of Borrower; provided,
however, that making available to the Administrative Agent copies of the
Quarterly Report on Form 10-Q of Borrower for such fiscal quarter filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 5.01(a)(ii);

 

(iii) within the timeframes outlined in Sections 5.01(a)(i) and (ii) above, as
applicable, a certificate of an authorized officer of Borrower in the form
attached hereto as Exhibit C and incorporated herein by reference (A) stating
whether there exists on the date of such certificate any Default or Event of
Default and, if any Default or Event of Default then exists, setting forth the
details thereof and the action which Borrower is taking or proposes to take with
respect thereto, (B) certifying that all of the representations and warranties
made by Borrower in this Agreement and/or in any other Transaction Document are
true and correct in all material respects on and as of the date of such
certificate as if made on and as of the date of such certificate and (C)
certifying that Borrower is in compliance with the financial covenants contained
in Sections 5.01(g) below; and

 

(iv) with reasonable promptness, such further information regarding the
business, affairs and financial condition of Borrower as the Administrative
Agent or any Bank may from time to time reasonably request.

 

(b) Corporate Existence. Borrower will do all things necessary to (i) preserve
and keep in full force and effect at all times its corporate existence and all
permits, licenses, franchises and other rights material to its business and (ii)
be duly qualified to do business and be in good standing in all jurisdictions
where the nature of its business or its ownership of property or assets requires
such qualification except for those jurisdictions in which the failure to
qualify or be in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

(c) Compliance with Laws, Regulations, Etc. Borrower will comply with any and
all laws, ordinances and governmental and regulatory rules and regulations to
which Borrower is subject (including, but

 

- 20 -



--------------------------------------------------------------------------------

not limited to all applicable laws, ordinances and governmental and regulatory
rules and regulations relating to employee health and safety, public health, the
environment, and employment retirement and benefits) and obtain any and all
licenses, permits, franchises and other governmental and regulatory
authorizations necessary to the ownership of its properties or assets or to the
conduct of its business, the violation of which or the failure to comply with or
obtain would reasonably be expected to have a Material Adverse Effect.

 

(d) Notices. Borrower will notify the Administrative Agent in writing of any of
the following within five (5) Business Days (as to Section 5.01(d)(i) below) and
within fifteen (15) Business Days (as to Sections 5.01(d)(ii), 5.01(d)(iii),
5.01(d)(iv), 5.01(d)(v), and 5.01(d)(vi) below) after any of the Authorized
Individuals (or those other officers of Borrower holding the titles of such
Authorized Individuals) has actual knowledge thereof, describing the same and,
if applicable, the steps being taken by the Person(s) affected with respect
thereto:

 

(i) the occurrence of any Default or Event of Default;

 

(ii) the institution of any litigation, arbitration proceeding or governmental
or regulatory proceeding against Borrower or any Subsidiary, whether or not
considered to be covered by insurance, in which there is a reasonable likelihood
of a judgment or final administrative ruling against Borrower or such Subsidiary
in recovery of an amount in excess of $25,000,000;

 

(iii) the entry of any judgment against Borrower or any Subsidiary in the amount
of at least $15,000,000;

 

(iv) any environmental claim or any other action or investigation with respect
to the existence or potential existence of any hazardous substances instituted
or threatened with respect to Borrower or any Subsidiary or any of the
properties or facilities owned, leased or operated by Borrower or any Subsidiary
which could reasonably be expected to have a Material Adverse Effect, and any
known condition or occurrence on any of the properties or facilities owned,
leased or operated by Borrower or any Subsidiary which constitutes a violation
of any environmental laws or which gives rise to a reporting obligation or
requires removal or remediation under any environmental laws which could
reasonably be expected to have a Material Adverse Effect;

 

(v) any material change in Borrower’s or any Subsidiary’s primary line(s) of
business; and

 

(vi) any notices required to be provided pursuant to other provisions of this
Agreement.

 

(e) Insurance. Borrower will, and it will cause each Subsidiary to, insure all
of its property of the character usually insured by Persons engaged in the same
or similar businesses of comparable size and financial strength and owning
similar properties in the same general areas in which Borrower or such
Subsidiary operates, against loss or damage of the kind customarily insured
against by such Persons, and carry adequate liability insurance and other
insurance of a kind and in an amount generally carried by Persons engaged in the
same or similar businesses of comparable size and financial strength and owning
similar properties in the same general areas in which Borrower or such
Subsidiary operates; provided that, to the extent Borrower or any such
Subsidiary deems it reasonably prudent to do so, it may satisfy the foregoing
obligations through its own program of self-insurance as long as the type of
such program of self-insurance is one generally maintained by Persons engaged in
the same or similar businesses of comparable size and financial strength and
owning similar properties in the same general areas in which Borrower or such
Subsidiary operates.

 

(f) Further Assurances. Borrower will execute and deliver to the Administrative
Agent and each Bank, at any time and from time to time, any and all further
agreements, documents and instruments, and take any and all further actions
which may be required under applicable law, or which the Administrative Agent or
any Bank may from time to time reasonably request, in order to effectuate the
transactions contemplated by this Agreement and the other Transaction Documents.

 

- 21 -



--------------------------------------------------------------------------------

(g) Financial Covenants.

 

(i) Maximum Consolidated Capitalization Ratio. Borrower will at all times have a
Consolidated Capitalization Ratio of not more than Seventy Percent (70%).

 

(ii) Minimum Consolidated Interest Coverage Ratio. Borrower will have a
Consolidated Interest Coverage Ratio of at least 2.25 to 1.00 for each four (4)
consecutive fiscal quarter period of Borrower commencing with the four (4)
consecutive fiscal quarter period of Borrower ending September 30, 2004.

 

5.02 Negative Covenants of Borrower. Borrower covenants and agrees that, so long
as the Administrative Agent and any Bank have any obligation to make any Loan
under this Agreement, or any of Borrower’s Obligations remain unpaid, unless the
prior written consent of the Required Banks is obtained:

 

(a) Limitation on Liens. Borrower will not, and will not cause or permit any
Subsidiary to, create, incur or assume, or suffer to be incurred or to exist,
any Lien on any of its property, whether now owned or hereafter acquired, or
upon any income or profits therefrom, except for Permitted Liens.

 

(b) Consolidation, Merger, Sale of Property, Etc.

 

(i) Borrower will not, and it will not cause or permit any Subsidiary to,
directly or indirectly merge or consolidate with or into any other Person or
permit any other Person to merge into or with or consolidate with it, except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing, Borrower or
any Subsidiary may merge with or into or consolidate with Borrower or any
Subsidiary provided that (A) in any transaction involving Borrower, Borrower is
the surviving Person, and (B) Borrower may merge with or into or consolidate
with any other Person so long as such merger or consolidation would not
reasonably be expected to materially and adversely affect Borrower’s ability to
perform its obligations under this Agreement.

 

(ii) Borrower will not, and will not cause or permit any Subsidiary to, (A)
sell, assign, lease, transfer, abandon or otherwise dispose of any of its
property (including, without limitation, any shares of capital stock or other
equity interests of a Subsidiary owned by Borrower or another Subsidiary) or (B)
issue, sell or otherwise dispose of any shares of capital stock or other equity
interests of any Subsidiary; provided, however, that Borrower and each
Subsidiary may sell, assign, lease, transfer, abandon or otherwise dispose of
(1) any of its natural gas inventory or past-due accounts receivable in the
ordinary course of business, (2) any of its property to Borrower or any
Subsidiary, provided that, if at anytime more than Ten Percent (10%) of the
consolidated assets of Borrower and all of its Subsidiaries are transferred to a
Subsidiary, such Subsidiary shall then execute a Guarantee agreement with
respect to Borrower’s Obligations in a form reasonably acceptable to Agent and
Required Banks, (3) any of its property subject to Borrower’s Mortgage and Deed
of Trust dated as of February 1, 1945, as heretofore amended and supplemented,
as may be permitted to be sold, assigned, leased, transferred, abandoned or
otherwise disposed of under said Mortgage and Deed of Trust, and (4) any of its
other property (whether in one transaction or a series of transactions) so long
as the value of such property sold, assigned, leased, transferred, abandoned or
otherwise disposed of in any fiscal year under this subsection (4) shall not
exceed Ten Percent (10%) of the consolidated assets of Borrower and all of its
Subsidiaries as determined on a consolidated basis as of the last day of the
immediately preceding fiscal year; and provided further, however, that nothing
in this Agreement shall limit or restrict Borrower’s use of financial
instruments or natural gas contracts under its gas supply risk management
program.

 

(c) Sale or Discount of Accounts. Borrower will not, and it will not cause or
permit any Subsidiary to, sell or discount (other than prompt payment discounts
granted in the ordinary course of business) any of its notes or accounts
receivable or chattel paper generated from the sale of natural gas, except for
past due accounts that may be sold to a collection agent.

 

(d) Transactions with Affiliates. Except for the payment of lawful distributions
on its issued stock, Borrower will not, and it will not cause or permit any
Subsidiary to, enter into or be a party to any transaction or arrangement with
any Affiliate (including, without limitation, the purchase from, sale to or
exchange of property

 

- 22 -



--------------------------------------------------------------------------------

with, or the rendering of any service by or for, any Affiliate), except in the
ordinary course of business and pursuant to the reasonable requirements of
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate.

 

(e) Changes in Nature of Business. Borrower will not, and it will not cause or
permit any Subsidiary to, engage in any business if, as a result, the general
nature of the business that would then be engaged in by Borrower and its
Subsidiaries, considered as a whole, would be substantially changed from the
general nature of the business engaged in by Borrower and its Subsidiaries as of
the date of this Agreement.

 

(f) Permitted Investments; Acquisitions. Borrower will not, and it will not
cause or permit any Subsidiary to, directly or indirectly, make any Investments
except for Permitted Investments. Borrower will not, and it will not cause or
permit any Subsidiary to, directly or indirectly, make any Acquisitions the
result of which would be to change substantially the general nature of the
business engaged in by Borrower and its Subsidiaries.

 

(g) Limitations on Restrictive Agreements. Borrower will not, and it will not
cause or permit any Subsidiary to, enter into, or permit to exist, any agreement
with any Person which prohibits Borrower or such Subsidiary, as the case may be,
from (A) performing its contractual obligations under this Agreement, or (B)
creating, incurring, assuming or suffering to exist any Lien in favor of Agent
or Banks, upon any of its property or revenues whether now owned or hereafter
acquired.

 

5.03 Use of Proceeds. Borrower covenants and agrees that (a) the proceeds of the
Loans will be used solely for the working capital and general corporate purposes
of Borrower, (b) no part of the proceeds of any Loan will be used in violation
of any applicable law, rule or regulation and (c) no part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately (i) to purchase or carry margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock, or to
refund or repay indebtedness originally incurred for such purpose or (ii) for
any purpose which entails a violation of, or which is inconsistent with, the
provisions of any of the Regulations of The Board of Governors of the Federal
Reserve System, including, without limitation, Regulations U, T or X thereof, as
amended.

 

SECTION 6. EVENTS OF DEFAULT.

 

If any of the following (each of the following herein sometimes called an “Event
of Default”) shall occur and be continuing:

 

6.01 Borrower shall fail to pay any of Borrower’s Obligations constituting
principal due under the Loans as and when the same shall become due and payable,
whether by reason of demand, maturity, acceleration or otherwise;

 

6.02 Borrower shall fail to pay any of Borrower’s Obligations constituting
interest, fees or other amounts (other than principal due under the Loans)
within five (5) Domestic Business Days after the date the same shall first
become due and payable, whether by reason of demand, maturity, acceleration or
otherwise;

 

6.03 Any representation or warranty made by Borrower in this Agreement, in any
other Transaction Document or in any certificate, agreement, instrument or
written statement furnished or made or delivered pursuant hereto or thereto or
in connection herewith or therewith, shall prove to have been untrue or
incorrect in any material respect when made or effected;

 

6.04 Borrower shall fail to perform or observe any term, covenant or provision
contained in Sections 2.01(b), 5.01(a), 5.01(d), 5.01(g), 5.02, or 5.03 above;

 

6.05 Borrower shall fail to perform or observe any other term, covenant or
provision contained in this Agreement (other than those specified in Sections
6.01, 6.02, 6.03 or 6.04 above) and any such failure shall remain unremedied for
thirty (30) days after the earlier of (i) written notice of default is given to
Borrower by the Administrative Agent or any Bank or (ii) any officer of Borrower
obtaining actual knowledge of such default;

 

- 23 -



--------------------------------------------------------------------------------

6.06 This Agreement or any of the other Transaction Documents shall at any time
for any reason (other than termination of this Agreement or such other
Transaction Documents, as the case may be, in accordance with its terms) cease
to be in full force and effect or shall be declared to be null and void by a
court of competent jurisdiction, or if the validity or enforceability thereof
shall be contested or denied by Borrower, or if the transactions completed
hereunder or thereunder shall be contested by Borrower or if Borrower shall deny
that it has any further liability or obligation hereunder or thereunder;

 

6.07 Borrower shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership, liquidation or similar
law, (ii) consent to the institution of, or fail to contravene in a timely and
appropriate manner, any such proceeding or the filing of any such petition,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator or similar official of itself or of a substantial part of its
property or assets, (iv) file an answer admitting the material allegations of a
petition filed against itself in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or (vii)
take any corporate or other action for the purpose of effecting any of the
foregoing;

 

6.08 An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Borrower, or of a substantial part of the property or assets of
Borrower, under Title 11 of the United States Code or any other Federal, state
or foreign bankruptcy, insolvency, receivership, liquidation or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator or similar
official of Borrower or of a substantial part of the property or assets of
Borrower or (iii) the winding-up or liquidation of Borrower, and such proceeding
or petition shall continue undismissed for sixty (60) consecutive days or an
order or decree approving or ordering any of the foregoing shall continue
unstayed and in effect for sixty (60) consecutive days;

 

6.09 Borrower shall be declared by any Bank to be in default under or in respect
of (i) any other present or future obligation to such Bank, including, without
limitation, any other loan, line of credit, revolving credit, guaranty or letter
of credit reimbursement obligation, or (ii) any other present or future
agreement purporting to convey to such Bank a security interest in, or a lien or
encumbrance upon, any property or assets of Borrower;

 

6.10 The occurrence of any default or event of default under or within the
meaning of any agreement, document or instrument evidencing, securing,
guaranteeing the payment of or otherwise relating to any indebtedness of
Borrower for borrowed money (other than Borrower’s Obligations) having an
aggregate outstanding principal balance in excess of $10,000,000 which is not
cured or waived in writing within any applicable cure or grace period;

 

6.11 Borrower shall have a judgment in an amount in excess of $15,000,000
entered against it by a court having jurisdiction in the premises and such
judgment shall not be appealed in good faith (and execution of such judgment
stayed during such appeal) or satisfied by Borrower within thirty (30) days
after the entry of such judgment; or

 

6.12 The occurrence of any Change of Control Event;

 

THEN, and in each such event (other than an event described in Sections 6.07 or
6.08), the Administrative Agent shall (i) if requested in writing by the
Required Banks, declare that the obligations of the Banks to make Loans under
this Agreement have terminated, whereupon such obligations of the Banks shall be
immediately and forthwith terminated and (ii) if requested in writing by the
Required Banks, declare the entire outstanding principal balance of and all
accrued and unpaid interest on the Notes and all of the other Borrower’s
Obligations

 

- 24 -



--------------------------------------------------------------------------------

to be forthwith due and payable, whereupon all of the unpaid principal balance
of and all accrued and unpaid interest on the Notes and all of such other
Borrower’s Obligations shall become and be immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower, and the Administrative Agent and the Banks
may exercise any and all other rights and remedies which they may have under any
of the other Transaction Documents or under applicable law; provided, however,
that upon the occurrence of any event described in Sections 6.07 or 6.08, the
obligation of the Banks to make Loans under this Agreement shall automatically
terminate and the entire outstanding principal balance of and all accrued and
unpaid interest on the Notes and all of the other Borrower’s Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by Borrower, and the Administrative Agent and the Banks may exercise any and all
other rights and remedies which they may have under any of the other Transaction
Documents or under applicable law.

 

SECTION 7. ADMINISTRATIVE AGENT

 

7.01 Appointment. U.S. Bank National Association is hereby appointed by the
Banks as Administrative Agent under this Agreement, the Notes and the other
Transaction Documents. The Administrative Agent agrees to act as such upon the
express conditions contained in this Agreement.

 

7.02 Powers. The Administrative Agent shall have and may exercise such powers
hereunder as are specifically delegated to the Administrative Agent by the terms
of this Agreement and the other Transaction Documents, together with such powers
as are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Banks, nor any obligation to the Banks to take any action
under this Agreement or any of the other Transaction Documents, except any
action specifically provided by this Agreement or any of the other Transaction
Documents to be taken by the Administrative Agent. Without limiting the
generality of the foregoing, the Administrative Agent shall not be required to
take any action with respect to any Default or Event of Default, except as
expressly provided in Section 6, Section 7.06 and Section 7.14.

 

7.03 General Immunity. Neither the Administrative Agent nor any of its
directors, officers, employees, agents or advisors shall be liable to any of the
Banks for any action taken or not taken by it in connection with this Agreement
or any of the other Transaction Documents (a) with the consent or at the request
of the Required Banks (or of all of the Banks to the extent required by the
terms of this Agreement) or (b) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, nonappealable order.

 

7.04 No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, employees, agents or advisors shall
(a) be responsible for or have any duty to ascertain, inquire into or verify any
recitals, reports, statements, representations or warranties contained in this
Agreement or any of the other Transaction Documents or furnished pursuant hereto
or thereto, (b) except as set forth in Sections 2.02 and 2.09, be responsible
for any Loans hereunder, (c) be bound to ascertain or inquire as to the
performance or observance of any of the terms of this Agreement or any of the
other Transaction Documents, (d) be responsible for the satisfaction of any
condition specified in Section 3, except receipt of items required to be
delivered to the Administrative Agent, (e) be responsible for the validity,
effectiveness, genuineness or enforceability of this Agreement or any of the
other Transaction Documents or (f) be responsible for the creation, attachment,
perfection or priority of any security interests or liens purported to be
granted to the Administrative Agent or any Bank pursuant to this Agreement or
any of the other Transaction Documents.

 

7.05 Right to Indemnity. Notwithstanding any other provision contained in this
Agreement to the contrary, to the extent Borrower fails to timely reimburse the
Administrative Agent pursuant to Section 8.03 or Section 8.04, the Banks shall
ratably in accordance with their respective Pro Rata Shares of the aggregate
principal amount of outstanding Loans indemnify the Administrative Agent and
hold it harmless from and against any and all liabilities, losses (except losses
occasioned solely by failure of Borrower to make any payments or to perform any
obligations required by this Agreement (excepting those described in Sections
8.03 and 8.04), the

 

- 25 -



--------------------------------------------------------------------------------

Notes or any of the other Transaction Documents), costs and/or expenses,
including, without limitation, any liabilities, losses, costs and/or expenses
arising from the failure of any Bank to perform its obligations hereunder or in
respect of this Agreement, and also including, without limitation, reasonable
attorneys’ fees and expenses, which the Administrative Agent may incur, directly
or indirectly, in connection with this Agreement, the Notes or any of the other
Transaction Documents, or any action or transaction related hereto or thereto;
provided only that the Administrative Agent shall not be entitled to such
indemnification for any losses, liabilities, costs and/or expenses resulting
from its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, nonappealable order. This indemnity shall be
a continuing indemnity, contemplates all liabilities, losses, costs and expenses
related to the execution, delivery and performance of this Agreement, the Notes
and the other Transaction Documents, and shall survive the satisfaction and
payment of Borrower’s Obligations and the termination of this Agreement.

 

7.06 Action Upon Instructions of Required Banks. The Administrative Agent
agrees, upon the written request of the Required Banks (or of all of the Banks,
to the extent required by the terms of this Agreement), to take any action of
the type specified in this Agreement or any of the other Transaction Documents
as being within the Administrative Agent’s rights, duties, powers or discretion.
Notwithstanding the foregoing, the Administrative Agent shall be fully justified
in failing or refusing to take any action hereunder, unless it shall first be
indemnified to its satisfaction by the Banks pro rata against any and all
liabilities, losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) which may be incurred by it by reason
of taking or continuing to take any such action, other than any liability
resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final, nonappealable
order. The Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with written instructions
signed by the Required Banks (except to the extent any such action requires the
consent or approval of all of the Banks pursuant to the terms of this
Agreement), and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Banks and on all holders of the
Notes. In the absence of a request by the Required Banks, the Administrative
Agent shall have authority, in its good faith discretion, to take or not to take
any action, unless this Agreement or any of the other Transaction Documents
specifically requires the consent of the Required Banks or of all of the Banks.

 

7.07 Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder by or through employees, agents
and attorneys-in-fact and shall not be answerable to the Banks, except as to
money or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it in good faith
and with reasonable care. The Administrative Agent shall be entitled to advice
and opinion of legal counsel concerning all matters pertaining to the duties of
the agency hereby created.

 

7.08 Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and, in respect
to legal matters, upon the opinion of legal counsel selected by the
Administrative Agent.

 

7.09 May Treat Payee as Owner. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment or transfer thereof shall have been filed
with the Administrative Agent. Any request, authority or consent of any Person
who at the time of making such request or giving such authority or consent is
the holder of any such Note shall be conclusive and binding on any subsequent
holder, transferee or assignee of such Note or of any Note issued in exchange
therefor.

 

7.10 Administrative Agent’s Reimbursement. Each Bank agrees to reimburse the
Administrative Agent pro rata in accordance with its Pro Rata Share of the
aggregate principal amount of outstanding Loans for (a) any out-of-pocket costs
and expenses not timely reimbursed by Borrower for which the Administrative
Agent is entitled to reimbursement by Borrower under this Agreement or any of
the other Transaction Documents and (b) for any other out-of-pocket costs and
expenses incurred by the Administrative Agent on behalf of the Banks in

 

- 26 -



--------------------------------------------------------------------------------

connection with the preparation, execution, delivery, amendment, modification,
extension, renewal, administration and/or enforcement of this Agreement and/or
any of the other Transaction Documents to the extent not timely reimbursed by
Borrower and to the extent not directly resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, nonappealable order.

 

7.11 Rights as a Bank. With respect to its Revolving Credit Commitment, the
Loans made by it and the Note issued to it, U.S. Bank National Association shall
have the same rights and powers hereunder as any Bank and may exercise the same
as though it were not the Administrative Agent, and the terms “Bank” and “Banks”
shall, unless the context otherwise indicates, include U.S. Bank National
Association in its individual capacity. U.S. Bank National Association may
accept deposits from, lend money to, issue letters of credit for the account of
and generally engage in any kind of banking or trust business with Borrower and
its Subsidiaries and Affiliates as if it were not the Administrative Agent.

 

7.12 Independent Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the financial statements referred to in Section 4.04 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other
Transaction Documents. Each Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Transaction Documents.

 

7.13 Resignation of Administrative Agent. Subject to the appointment of a
successor Administrative Agent, the Administrative Agent may resign as
Administrative Agent for the Banks under this Agreement and the other
Transaction Documents at any time by thirty (30) days’ notice in writing to the
Banks and Borrower. Such resignation shall take effect upon appointment of such
successor Administrative Agent. Subject to the consent of Borrower (which
consent shall not be unreasonably withheld or delayed), the Required Banks shall
have the right to appoint a successor Administrative Agent who shall be a Bank
and who shall be entitled to all of the rights of, and vested with the same
powers as, the original Administrative Agent under this Agreement and the other
Transaction Documents. In the event a successor Administrative Agent shall not
have been appointed within the thirty (30) day period following the giving of
notice by the Administrative Agent, subject to the consent of Borrower (which
consent shall not be unreasonably withheld or delayed), the Administrative Agent
may appoint its own successor. Resignation by the Administrative Agent shall not
affect or impair the rights of the Administrative Agent under Sections 7.05 and
7.10 hereof with respect to all matters preceding such resignation. Any
successor Administrative Agent must be a national banking association or a bank
chartered in any State of the United States having a combined capital and
surplus of at least $100,000,000.00.

 

7.14 Delivery of Documents. The Administrative Agent agrees to promptly provide
each Bank with copies of (a) this Agreement and the other Transaction Documents
(including any amendments thereto), (b) any default notices sent by the
Administrative Agent to Borrower with respect to this Agreement or any of the
other Transaction Documents, (c) any waivers or consents signed by the
Administrative Agent or otherwise sent by the Administrative Agent to Borrower
with respect to this Agreement or any of the other Transaction Documents, (d)
any notices of default sent by Borrower to the Administrative Agent with respect
to this Agreement or any of the other Transaction Documents and (e) any requests
for any amendments, waivers or consents sent to the Administrative Agent by
Borrower with respect to this Agreement or any of the other Transaction
Documents. The Administrative Agent agrees to provide each Bank, within ten (10)
Domestic Business Days after written request by such Bank and at such Bank’s
expense, a copy of such other information, reports, certificates and/or other
materials prepared by Borrower or otherwise required by the Transaction
Documents and which are in the possession of the Administrative Agent which are
reasonably requested by such Bank in writing.

 

7.15 Duration of Agency. The agency established by Section 7.01 hereof shall
continue, and Sections 7.01 through and including this Section 7.15 shall remain
in full force and effect, until all of Borrower’s Obligations shall have been
paid in full and this Agreement and the Banks’ Revolving Credit Commitments
shall have terminated or expired.

 

- 27 -



--------------------------------------------------------------------------------

SECTION 8. GENERAL.

 

8.01 No Waiver. No failure or delay by the Administrative Agent or any Bank in
exercising any right, remedy, power or privilege under this Agreement or under
any other Transaction Document shall operate as a waiver thereof; nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights and remedies provided in this Agreement and in the other Transaction
Documents are cumulative and not exclusive of any remedies provided by law.
Nothing herein contained shall in any way affect the right of the Administrative
Agent or any Bank to exercise any statutory or common law right of banker’s lien
or set-off.

 

8.02 Right of Set-Off. Upon the occurrence and during the continuance of any
Event of Default, each Bank is hereby authorized at any time and from time to
time, without notice to Borrower (any such notice being expressly waived by
Borrower) and to the fullest extent permitted by law, to set-off and apply any
and all deposits (general or special, time or demand, provisional or final, but
specifically excluding any trust or segregated accounts) at any time held by
such Bank and any and all other indebtedness at any time owing by such Bank to
or for the credit or account of Borrower against any and all of Borrower’s
Obligations irrespective of whether or not such Bank shall have made any demand
under this Agreement or under any of the other Transaction Documents and
although such obligations may be contingent or unmatured. Each Bank agrees to
promptly notify Borrower after any such set-off and application made by such
Bank, provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Banks under this
Section 8.02 are in addition to any other rights and remedies (including,
without limitation, other rights of set-off) which the Banks may have. Nothing
contained in this Agreement or any other Transaction Document shall impair the
right of any Bank to exercise any right of set-off or counterclaim it may have
against Borrower and to apply the amount subject to such exercise to the payment
of indebtedness of Borrower unrelated to this Agreement or the other Transaction
Documents.

 

8.03 Costs and Expenses. Borrower agrees, whether or not any Loan is made under
this Agreement, to pay or reimburse the Administrative Agent and each Bank upon
demand for (a) all out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses up to a maximum amount
agreed upon in writing by the Administrative Agent and Borrower) incurred by the
Administrative Agent in connection with the preparation, documentation,
negotiation and/or execution of this Agreement and/or any of the other
Transaction Documents, (b) all recording, filing and search fees and expenses
incurred by the Administrative Agent in connection with this Agreement and/or
any of the other Transaction Documents, (c) all out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by the Administrative Agent in connection with the (i) the preparation,
documentation, negotiation and execution of any amendment, modification,
extension, renewal or restatement of this Agreement and/or any of the other
Transaction Documents or (ii) the preparation of any waiver or consent under
this Agreement or under any of the other Transaction Documents and (d) if an
Event of Default occurs, all out-of-pocket costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) incurred by the
Administrative Agent or any Bank in connection with such Event of Default and
collection and other enforcement proceedings resulting therefrom. Borrower
further agrees to pay or reimburse the Administrative Agent and each Bank upon
demand for any stamp or other similar taxes which may be payable with respect to
the execution, delivery, recording and/or filing of this Agreement and/or any of
the other Transaction Documents. Borrower acknowledges and agrees that such
attorneys’ fees and expenses referred to above shall be determined on the basis
of rates then generally applicable to the attorneys (and all paralegals,
accountants and other staff employed by such attorneys) employed by the
Administrative Agent or any Bank. All of the obligations of Borrower under this
Section 8.03 shall survive the satisfaction and payment of Borrower’s
Obligations and the termination of this Agreement.

 

8.04 General Indemnity. In addition to the payment of expenses pursuant to
Section 8.03, whether or not the transactions contemplated hereby shall be
consummated, Borrower hereby agrees to defend, indemnify,

 

- 28 -



--------------------------------------------------------------------------------

pay and hold the Administrative Agent and each Bank and any holders of the
Notes, and the officers, directors, employees, agents and Affiliates of the
Administrative Agent and each Bank and such holders (collectively, the
“Indemnitees”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
disbursements, costs and expenses of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel for such
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Indemnitees shall be
designated a party thereto, provided that the Indemnitees shall share counsel to
defend their interests to the extent legally practicable), that may be imposed
on, incurred by or asserted against the Indemnitees, in any manner relating to
or arising out of this Agreement, any of the other Transaction Documents or any
other agreement, document or instrument executed and delivered by Borrower in
connection herewith or therewith, the statements contained in any commitment
letters delivered by the Administrative Agent or any Bank, the agreement of the
Banks to make the Loans under this Agreement or the use or intended use of the
proceeds of any Loan under this Agreement (collectively, the “Indemnified
Liabilities”); provided that (a) the Indemnitees shall promptly (and in any
event within fifteen (15) Business Days after receiving notice of the existence
of any potential Indemnified Liabilities) notify Borrower in writing of the
existence of any potential Indemnified Liabilities; (b) Borrower shall have the
right to assume and thereafter conduct the defense of any Indemnified
Liabilities with counsel of its choice reasonably satisfactory to the
Indemnitees, provided that Borrower will not consent to the entry of any
judgment or enter into any settlement with respect to any Indemnified
Liabilities without the prior written consent of the Indemnitees (not to be
unreasonably withheld) unless the judgment or proposed settlement fully releases
such Indemnitees and involves only the payment of money damages that are covered
in full by this indemnity and does not impose an injunction or other equitable
relief upon any Indemnitee and is subject to confidentiality provisions
acceptable to the Indemnitees (which approval will not be unreasonably withheld
by the Indemnitees); (c) Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Liabilities directly resulting from the
gross negligence or willful misconduct of that Indemnitee as determined by a
court of competent jurisdiction in a final, nonappealable order and (d) Borrower
shall have no obligation to indemnify the Administrative Agent or any Bank with
respect to disputes between the Administrative Agent and any Bank or with
respect to disputes among the Banks. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, Borrower
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them. The provisions of the
undertakings and indemnification set out in this Section 8.04 shall survive
satisfaction and payment of Borrower’s Obligations and the termination of this
Agreement.

 

8.05 Notices. Each notice, request, demand, consent, confirmation or other
communication under this Agreement shall be in writing and delivered in person
or sent by facsimile, recognized overnight courier or registered or certified
mail, return receipt requested and postage prepaid, to the applicable party at
its address or facsimile number set forth on the signature pages hereof, or at
such other address or facsimile number as any party hereto may designate as its
address for communications hereunder by notice so given. Such notices shall be
deemed effective on the day on which delivered or sent if delivered in person or
sent by facsimile (with answerback confirmation received), on the first (1st)
Domestic Business Day after the day on which sent, if sent by recognized
overnight courier or on the fourth (4th) Domestic Business Day after the day on
which mailed, if sent by registered or certified mail.

 

8.06 Consent to Jurisdiction; Waiver of Jury Trial. BORROWER IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY MISSOURI STATE COURT SITTING IN THE
COUNTY OF ST. LOUIS, MISSOURI OR ANY UNITED STATES OF AMERICA COURT SITTING IN
THE EASTERN DISTRICT OF MISSOURI, EASTERN DISTRICT, AS THE ADMINISTRATIVE AGENT
MAY ELECT, IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT TO SUCH SUIT, ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY OF SUCH COURTS. BORROWER IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH BORROWER MAY NOW OR HEREAFTER

 

- 29 -



--------------------------------------------------------------------------------

HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT, AND BORROWER FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. BORROWER AUTHORIZES THE SERVICE OF PROCESS UPON BORROWER BY
REGISTERED MAIL SENT TO BORROWER AT ITS ADDRESS DETERMINED PURSUANT TO SECTION
8.05. BORROWER, THE ADMINISTRATIVE AGENT AND EACH BANK HEREBY IRREVOCABLY WAIVE
THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION IN WHICH BORROWER AND THE
ADMINISTRATIVE AGENT AND/OR ANY BANK ARE PARTIES RELATING TO OR ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS.

 

8.07 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).

 

8.08 Amendments and Waivers. Any provision of this Agreement, the Notes or any
of the other Transaction Documents to which Borrower is a party may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by Borrower, the Required Banks and the Administrative Agent; provided however,
that notwithstanding the foregoing, (a) no such amendment shall increase the
Revolving Credit Commitment of a Bank unless such amendment is signed by such
Bank and (b) no such amendment or waiver shall, unless signed by each Bank, (i)
increase the total Revolving Credit Commitments above the sum of
$300,000,000.00, (ii) decrease the Revolving Credit Commitment of any Bank
(other than ratable decreases of the Revolving Credit Commitments of each Bank
effected in accordance with Section 2.01(c)), (iii) extend the term of the
Revolving Credit Period, (iv) reduce the principal amount of or rate of interest
on any Loan or any fees hereunder, (v) postpone the date fixed for any payment
of principal of or interest on any Loan or any fees hereunder, (vi) waive any
Event of Default caused by the failure of Borrower to pay any principal of
and/or interest on any Loan or any fees hereunder when due, (vii) change the
percentage of the Revolving Credit Commitments or of the aggregate principal
amount of Loans which shall be required for the Banks or any of them to take any
action or obligations under this Section or any other provision of this
Agreement, (viii) change the definition of “Required Banks”, (ix) amend Section
2.18 or (x) amend this Section 8.08.

 

8.09 References; Headings for Convenience. Unless otherwise specified herein,
all references herein to Section numbers refer to Section numbers of this
Agreement, all references herein to Exhibits A, B, C and D refer to annexed
Exhibits A, B, C and D which are hereby incorporated herein by reference and all
references herein to Schedules 1.01 and 2.02 refer to annexed Schedules 1.01 and
2.02, which are hereby incorporated herein by reference. The Section headings
are furnished for the convenience of the parties and are not to be considered in
the construction or interpretation of this Agreement.

 

8.10 Successors and Assigns. (a) Subject to paragraphs (b), (c), (d) and (e) of
this Section 8.10, the provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Notwithstanding the foregoing, Borrower may not assign or otherwise
transfer any of its rights or delegate any of its obligations or duties under
this Agreement without the prior written consent of the Administrative Agent and
each Bank.

 

(b) Any Bank may at any time grant to one or more banks or other financial
institutions (each, a “Participant”) participating interests in its Revolving
Credit Commitment, any or all of its Loans and/or any or all of its other rights
and/or obligations under this Agreement. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
Borrower and the Administrative Agent, such Bank shall remain responsible for
the performance of its obligations under this Agreement, and Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of Borrower hereunder including, without limitation, the
right to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such participation agreement may

 

- 30 -



--------------------------------------------------------------------------------

provide that the applicable Bank will not agree to any amendment, modification
or waiver of this Agreement described in clauses (b)(iii), (b)(iv) or (b)(v) of
Section 8.08 without the consent of the Participant. Borrower agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Sections 2.10, 2.11, 2.12, 2.13, 2.14, 2.15, 2.16
and 2.17 of this Agreement with respect to its participating interest, but
Borrower’s liability in respect thereof shall not be greater than its liability
thereunder to the Bank granting the applicable participation.

 

(c) Any Bank may at any time assign to one or more banks or other financial
institutions (each, an “Assignee”) all, or a proportionate part of all, of its
rights and obligations under this Agreement and its Note, and such Assignee
shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit D attached hereto
executed by such Assignee and such transferor Bank, with (and subject to) the
subscribed consent of Borrower and the Administrative Agent, which, in each
case, shall not be unreasonably withheld or delayed; provided, however, that (i)
the minimum amount of any such assignment shall be $5,000,000.00, (ii) in no
event may a Bank have a Revolving Credit Commitment of more than $0.00 but less
than $10,000,000.00, (iii) if any Assignee is an Affiliate of such transferor
Bank or, immediately prior to such assignment, already a Bank, no consent shall
be required and (iv) if any Event of Default under this Agreement has occurred
and is continuing no consent of Borrower to such assignment shall be required.
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Bank of an amount equal to the purchase price agreed between
such transferor Bank and such Assignee, such Assignee shall be a Bank party to
this Agreement and shall have all the rights and obligations of a Bank with a
Revolving Credit Commitment as set forth in such instrument of assumption, and
the transferor Bank shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Bank, the Administrative Agent and Borrower shall make
appropriate arrangements so that, if required, new Notes are issued to the
Assignor and/or the Assignee, as applicable. In connection with any such
assignment, the transferor Bank shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500.00.

 

(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Notes to secure its obligations to a Federal Reserve Bank. No
such assignment shall release the transferor Bank from any of its obligations
hereunder.

 

(e) Any Bank (a “Granting Bank”) may grant to a special purpose funding vehicle
(an “SPC”), identified as such in writing from time to time by the Granting Bank
to the Administrative Agent and Borrower, the option to provide to Borrower all
or any part of any Loan that such Granting Bank would otherwise be obligated to
make to Borrower pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan, (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Bank shall be obligated to make such Loan pursuant to
the terms of this Agreement, (iii) the SPC shall fund all of the Loans which it
makes to the Granting Bank which shall forward such funds to the Administrative
Agent, (iv) the Administrative Agent shall send all payments of principal,
interest and other amounts due with respect to Loans made by an SPC which are
received by the Administrative Agent to the applicable Granting Bank for the
account of such SPC, (iii) no SPC shall be deemed to be a Bank for purposes of
this Agreement, have any voting rights under this Agreement (all voting rights
shall remain with the Granting Bank) or have any right to any fees payable under
this Agreement (all rights to fees shall remain with the Granting Bank). The
making of a Loan by an SPC under this Agreement shall utilize the Revolving
Credit Commitment of the Granting Bank to the same extent, and as if, such Loan
were made by such Granting Bank. Each party hereto hereby agrees that no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Bank). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 8.10, any SPC may (i) with
notice to, but without the prior written consent of, Borrower and the

 

- 31 -



--------------------------------------------------------------------------------

Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Bank or to any
financial institutions (consented to by Borrower and the Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC. This Section may not be amended without the
written consent of each SPC having Loans outstanding on the date of such
amendment.

 

8.11 Notice Required by Section 432.047 R.S. Mo.; Entire Agreement. ORAL
AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings (oral or written) relating to the subject matter hereof,
including the Existing Loan Agreement.

 

8.12 Severability. In the event any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

8.13 Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile counterparts), each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

8.14 Confidentiality. Any information received by any Bank from Borrower (or
from the Administrative Agent on Borrower’s behalf) and clearly marked as
confidential shall be treated as confidential by such Bank in accordance with
its customary practices and procedures. Notwithstanding such agreement, nothing
herein contained shall limit or impair the right or obligation of any Bank to
disclose such information: (a) to its auditors, attorneys, trustees, employees,
directors, officers, advisors, Affiliates or agents, (b) when and as required by
any law, ordinance, subpoena or governmental order, rule or regulation, (c) as
may be required, requested or otherwise appropriate in any report, statement or
testimony submitted to any municipal, state, provincial or federal regulatory
body or any self-regulatory body having or claiming to have jurisdiction over
such Bank, (d) which is publicly available or readily ascertainable from public
sources, or which is received by any Bank from a third Person which or which is
not known by such Bank to be bound to keep the same confidential, (e) in
connection with any proceeding, case or matter pending (or on its face purported
to be pending) before any court, tribunal or any governmental agency,
commission, authority, board or similar entity, (f) in connection with
protection of its interests under this Agreement, the Notes or any of the other
Transaction Documents, including, without limitation, the enforcement of the
terms and conditions of this Agreement, the Notes and the other Transaction
Documents, (g) to any entity utilizing such information to rate the
creditworthiness of such Bank or to rate or classify the debt or equity
securities of such Bank or report to the public concerning the industry of which
such Bank is a part or (h) to any actual or prospective Participant or Assignee
(it being understood and agreed that prior to disclosure of any confidential
information to any actual or prospective Participant or Assignee, such actual or
prospective Participant or Assignee shall have agreed in writing to be bound by
the terms and provisions of this Section 8.14). It is agreed and understood that
no Bank shall be liable to Borrower or any other Person for failure to comply
with the foregoing except in any case involving such Bank’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, nonappealable order.

 

8.15 Subsidiary Reference. As of the date of this Agreement, Borrower does not
have any Subsidiaries. Any reference in this Agreement to a Subsidiary of
Borrower, and any financial definition, ratio,

 

- 32 -



--------------------------------------------------------------------------------

restriction or other provision of this Agreement which is stated to be
applicable to Borrower and its Subsidiaries or which is to be determined on a
“consolidated” or “consolidating” basis, shall apply only to the extent Borrower
has any Subsidiaries and, where applicable, to the extent any such Subsidiaries
are consolidated with Borrower for financial reporting purposes in accordance
with GAAP.

 

IN WITNESS WHEREOF, Borrower, the Administrative Agent and the Banks have
executed this Agreement as of the day and year first above written.

 

(SIGNATURES ON FOLLOWING PAGES)

 

- 33 -



--------------------------------------------------------------------------------

SIGNATURE PAGE- BORROWER

AMENDED AND RESTATED LOAN AGREEMENT

 

Borrower: LACLEDE GAS COMPANY By:  

/s/ Ronald L. Krutzman

--------------------------------------------------------------------------------

    Ronald L. Krutzman, Treasurer and Assistant Secretary Address: 720 Olive
Street, Suite 1525 St. Louis, Missouri 63101 Attention: Treasurer Facsimile No.:
(314) 421-1979

 

- 34 -



--------------------------------------------------------------------------------

SIGNATURE PAGE- ADMINISTRATIVE AGENT AND U.S. BANK

AMENDED AND RESTATED LOAN AGREEMENT

 

Administrative Agent: U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
By:  

/S/    MICHAEL C. MAHONEY

--------------------------------------------------------------------------------

Print Name:  

Michael C. Mahoney

--------------------------------------------------------------------------------

Title:  

Vice President

--------------------------------------------------------------------------------

Address:     One US Bank Plaza (SL-MO-T12M) 7th Street & Washington Avenue St.
Louis, Missouri 63101 Attention: Capital Markets Division Facsimile No.: (314)
418-3571

 

U.S. Bank: U.S. BANK NATIONAL ASSOCIATION By:  

/S/    MICHAEL C. MAHONEY

--------------------------------------------------------------------------------

Print Name:  

Michael C. Mahoney

--------------------------------------------------------------------------------

Title:  

Vice President

--------------------------------------------------------------------------------

Address:     One US Bank Plaza (SL-MO-T12M) 7th Street & Washington Avenue St.
Louis, Missouri 63101 Attention: Large Corporate Department Facsimile No.: (314)
418-2203

 

- 35 -



--------------------------------------------------------------------------------

SIGNATURE PAGE- NATIONAL CITY BANK OF THE MIDWEST N.A.

AMENDED AND RESTATED LOAN AGREEMENT

 

NATIONAL CITY BANK OF

THE MIDWEST N.A.

By:  

/s/    ERIC HARTMAN

--------------------------------------------------------------------------------

Printed Name:  

Eric Hartman

Title:  

Vice President

Address:     10401 Clayton Rd. St. Louis, MO 63303 Attention:Wholesale Banking
Facsimile No.: (314) 995-5772

 

- 36 -



--------------------------------------------------------------------------------

SIGNATURE PAGE- FIRST NATIONAL BANK OF ST. LOUIS

AMENDED AND RESTATED LOAN AGREEMENT

 

FIRST NATIONAL BANK OF ST. LOUIS By:  

/s/    GEORGE W. FITZWATER

--------------------------------------------------------------------------------

Printed Name:  

George W. Fitzwater

Title:  

Senior Vice President & CFO

Address:     7707 Forsyth Boulevard St. Louis, Missouri 63105
Attention:                                 Facsimile No.: (314) 746-4641

 

- 37 -



--------------------------------------------------------------------------------

SIGNATURE PAGE- COMMERCE BANK, NATIONAL ASSOCIATION

AMENDED AND RESTATED LOAN AGREEMENT

 

COMMERCE BANK, NATIONAL ASSOCIATION By:  

/s/    T. WILLIAM WHITE

--------------------------------------------------------------------------------

Printed Name:   T. William White Title:   Senior Vice President Address:    
8000 Forsyth Blvd. Clayton, Missouri 63105 Attention: Frank Sant Facsimile No.:
(314) 746-3783

 

- 38 -



--------------------------------------------------------------------------------

SIGNATURE PAGE- COMERICA BANK

AMENDED AND RESTATED LOAN AGREEMENT

 

COMERICA BANK By:  

/s/    MARK J. LEVEILLE

--------------------------------------------------------------------------------

Printed Name:   Mark J. Leveille Title:   Commercial Banking Officer Address:  
  500 Woodward Avenue – M.C. 3269         Detroit, Michigan 48226
Attention:                                 Facsimile No.: (313) 222-9516

 

- 39 -



--------------------------------------------------------------------------------

SIGNATURE PAGE- BANK HAPOALIM B.M.

AMENDED AND RESTATED LOAN AGREEMENT

 

BANK HAPOALIM B.M. By:  

/s/     Laura Anne Raffa

--------------------------------------------------------------------------------

Printed Name:  

Laura Anne Raffa

--------------------------------------------------------------------------------

Title:  

Executive Vice President and

Corporate Manager

--------------------------------------------------------------------------------

Address:     225 N. Michigan Avenue, Suite 900 Chicago, Illinois 60601-7601
Attention:                                 Facsimile No.: (312) 228-6490

 

BANK HAPOALIM B.M.

By:  

/s/    Shaun Breidbart

--------------------------------------------------------------------------------

Printed Name:  

Shaun Breidbart

--------------------------------------------------------------------------------

Title:  

Vice President

--------------------------------------------------------------------------------

Address:     225 N. Michigan Avenue, Suite 900 Chicago, Illinois 60601-7601
Attention:                                 Facsimile No.: (312) 228-6490

 

- 40 -



--------------------------------------------------------------------------------

SIGNATURE PAGE- THE BANK OF NEW YORK

AMENDED AND RESTATED LOAN AGREEMENT

 

THE BANK OF NEW YORK By:  

/S/    NATHAN S. HOWARD

--------------------------------------------------------------------------------

Printed Name:   Nathan S. Howard Title:   Vice President Address:     One Wall
Street, 19th Floor New York, New York 10286
Attention:                                 Facsimile No.: (212) 635-7923

 

- 41 -



--------------------------------------------------------------------------------

SIGNATURE PAGE- FIFTH THIRD BANK

AMENDED AND RESTATED LOAN AGREEMENT

 

FIFTH THIRD BANK

By:  

/S/    SHAWN D. HAGAN

--------------------------------------------------------------------------------

Printed Name:   Shawn D. Hagan Title:   Vice President Address: Fifth Third
Center

8000 Maryland Ave.

Ste. 1400

Clayton, Missouri 63105

Attention:                             

Facsimile No.: (314) 854-1323

 

- 42 -



--------------------------------------------------------------------------------

SIGNATURE PAGE- FIRST BANK

AMENDED AND RESTATED LOAN AGREEMENT

 

FIRST BANK By:  

/S/    KEITH SCHMELDER

--------------------------------------------------------------------------------

Printed Name:  

/s/ Keith Schmelder

--------------------------------------------------------------------------------

Title:  

Senior Vice President

--------------------------------------------------------------------------------

Address: 135 North Meramec Avenue, Suite 408 Clayton, Missouri 63105
Attention:                                 Facsimile No.: (314) 889-1001

 

- 43 -



--------------------------------------------------------------------------------

SIGNATURE PAGE- UNION PLANTERS BANK, N.A.

AMENDED AND RESTATED LOAN AGREEMENT

 







UNION PLANTERS BANK, N.A. By:  

/S/    AMANDA SCHMITT

--------------------------------------------------------------------------------

Printed Name:   Amanda Schmitt Title:   Vice President Address: 8182 Maryland
Avenue, Suite 200 St. Louis, Missouri 63105 Attention: C&I Lending Facsimile
No.: (314) 615-2355

 

- 44 -



--------------------------------------------------------------------------------

SIGNATURE PAGE- SOUTHWEST BANK OF ST. LOUIS

AMENDED AND RESTATED LOAN AGREEMENT

 

SOUTHWEST BANK OF ST. LOUIS

By:

 

/s/    Randy Russell

--------------------------------------------------------------------------------

Printed Name:

 

Randy Russell

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

Address:

   

5256 S. Lindbergh

--------------------------------------------------------------------------------

St. Louis, MO 63126

--------------------------------------------------------------------------------

Attention:

 

 

--------------------------------------------------------------------------------

Facsimile No.: (314)

 

 

--------------------------------------------------------------------------------

 

- 45 -